 Case: 1:15-cv-02648 Document #: 184-2 Filed: 11/19/20 Page 1 of 64 PageID #:2072




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

Manuel Barrios, Brandon Fuller, and                  )
Savannah Washington individually and as              )   No.: 15 cv 2648
representatives of all similarly situated persons,   )
                                                     )   The Honorable Joan B. Gottschall
               Plaintiffs,                           )
                                                     )
       v.                                            )
                                                     )
The City of Chicago,                                 )
                                                     )
               Defendant.                            )

         PLAINTIFFS’ MEMORANDUM OF LAW IN SUPPORT OF THEIR
       UNCONTESTED MOTION FOR FINAL APPROVAL OF CLASS ACTION
          SETTLEMENT, CERTIFICATION OF A SETTLEMENT CLASS,
                        AND FOR OTHER RELIEF
 Case: 1:15-cv-02648 Document #: 184-2 Filed: 11/19/20 Page 2 of 64 PageID #:2073




                                              TABLE OF CONTENTS
                                                                                                                       PAGE(S)

I.     INTRODUCTION..............................................................................................................1

II.    FACTUAL AND PROCEDURAL BACKGROUND .....................................................2

       A. Nature of the Class Action and Procedural History .................................................2

       B. Settlement Negotiation and Settlement ......................................................................7

       C. Terms of Settlement .....................................................................................................8

       D. The Preliminary Approval and Implementation of Notice Plan ...........................10

III.   ARGUMENT ....................................................................................................................13

       A.      The Guidelines for the Final Approval of the Settlement ...................................13

       B.     The Settlement Satisfied the Criteria for Final Approval ...................................15

                1.     The Strength of Plaintiff’s Case Compared to the Terms
                         of the Proposed Settlement.......................................................................15

                2.     The Complexity, Length and Expense of Continued
                         Litigation Favors Settlement ....................................................................17

                3.     Opposition to the Settlement .........................................................................18

                4.     Plaintiffs’ Counsel believes that the Settlement is Fair ..............................18

                5.     The Stage of the Proceedings and the Amount
                          of Discovery Completed ...........................................................................19

       C.      Certification of the Settlement Class is Appropriate ...........................................21

                1.     Rule 23 Prerequisites for Settlement-Class
                          Certification are Satisfied........................................................................21

                        a.     Numerosity – Rule 23(a)(1) ..................................................................21

                        b.     Commonality – Rule 23(a)(2)...............................................................22

                        c.    Typicality– Rule 23(a)(3) ......................................................................22

                        d.     Adequate Representation – Rule 23(a)(4)...........................................23

                                                                ii
Case: 1:15-cv-02648 Document #: 184-2 Filed: 11/19/20 Page 3 of 64 PageID #:2074




              2.     Rule 23(b)(3) ...................................................................................................24

                     a.     Common Questions Predominate .........................................................24

                     b.     A Class Action is the Superior Method for
                              Adjudicating this Controversy.........................................................25

                     c.     Consideration of the Factor in 23(b)(3)(A)-(D)
                               Support Certification .......................................................................26

                     d.     The Notice Plan as Implemented Provided Notice to
                                the Vast Majority of the Class .....................................................27

       D.    Award of Attorney’s Fees, Costs and Service Awards ........................................28

 IV.        CONCLUSION .........................................................................................................28




                                                               iii
 Case: 1:15-cv-02648 Document #: 184-2 Filed: 11/19/20 Page 4 of 64 PageID #:2075




Class Definition

    Named owners of 356 vehicles (estimated) that were impounded by the City of Chicago
    under Chicago Municipal Code § 7-24-225 for a State of Illinois drug related offense where
    the seizure did not result in forfeiture of the vehicle and the City of Chicago initiated contact
    with the lienholder of the vehicle and demanded that the lienholder take possession of the
    vehicle, during the period of March 28, 2013 through August 1, 2015, and as a result: (1) the
    vehicle owner was permanently deprived of his or her vehicle due to the lienholder taking
    possession of the vehicle, or (2) the vehicle owner was temporarily deprived of the use and
    possession of his or her vehicle .................................................................................................7


Cases

Amchem Products, Inc. v. Windsor, 521 U.S. 591,
  117 S. Ct. 2231, 138 L. Ed. 2d 689 (1997) .........................................................................26, 27

Armstrong v. Bd of Sch. Directors of the City of Milwaukee,
      616 F.2d 305, 312 (7th Cir. 1980) ................................................................................13, 19

Barragan v. Evanger’s Dog & Cat Food Co., 259 F.R.D. 330 (N.D. Ill. 2009) ...........................22

Beezley v. Fenix Parts, Inc., 1:17-CV-07896, 2019 WL 6463154 (N.D. Ill. Nov. 26, 2019) .......12

Burns v. Elrod, 757 F.2d 151 (7th Cir. 1985) .................................................................................27

Butler v. Sears, Roebuck and Co., 702 F.3d 359 (7th Cir. 2012) ...................................................25

Cavin v. Home Loan Center, Inc., 236 F.R.D. 287 (N.D. Ill. 2006)..............................................23

Class Plaintiffs v. City of Seattle, 955 F.2d 1268, 1276 (9th Cir. 1992) ........................................17

De La Fuente v. Stokely-Van Camp, Inc., 713 F.2d 225 (7th Cir. 1983) ........................................22

EEOC v. Hiram Walker & Sons, 768 F.2d 884 (7th Cir. 1985)......................................................20

Felzen v. Andreas, 134 F.3d 873 (7th Cir. 1998)) ..........................................................................13

Fournigault v. Independence One Mortgage Corp., 234 F.R.D. 641 (N.D. Ill. 2006) ..................25

Holtzman v. Turza, No. 08 C 2014, 2009 WL 3334909 (N.D. Ill. Oct. 14, 2009) ........................23

In re AT & T Mobility Wireless Data Services Sales Litig.,
       270 F.R.D. 330 (N.D. Ill. 2010) ...........................................................13, 15, 18, 20, 23, 28

In re Holocaust Victim Assets Litig., 105 F. Supp. 2d 139 (E.D.N.Y. 2000) ................................19

                                                                 iv
  Case: 1:15-cv-02648 Document #: 184-2 Filed: 11/19/20 Page 5 of 64 PageID #:2076




In re Lorazepam & Clorazepate Antitrust Litig., 205 F.R.D 369 (D.D.C. 2002) ..........................19

In re Nat'l Collegiate Athletic Ass'n Student-Athlete Concussion Injury Litig., 332 F.R.D. 202
       (N.D. Ill. 2019)....................................................................................................................17

In re Prudential Ins. Co. Sales Practices Litig., 177 F.R.D. 216 (D.N.J. 1997) ...........................27

In re: Sears, Roebuck & Co. Front-loading Washer Prod.
        Liab. Litig., No. 06 C 7023, 2016 WL 772785 (N.D. Ill. Feb. 29, 2016) .........................13

Isby v. Bayh, 75 F.3d 1191, 1196 (7th Cir. 1996) ........................................................13, 14, 15, 20

Kaufman v. Am. Express Travel Related Services Co., Inc.,
      877 F.3d 276, 284-85 (7th Cir. 2017) .....................................................................14, 17, 22

Keele v. Wexler, 149 F.3d 589 (7th Cir. 1998) ...............................................................................22

Mace v. Van Ru Credit Corp., 109 F.3d 338 (7th Cir. 1997) .........................................................26

Mars Steel Corp. v. Cont'l Illinois Nat. Bank & Tr. Co. of Chicago,
       834 F.2d 677 (7th Cir. 1987) ........................................................................................19. 20

McCabe v. Crawford & Co., 210 F.R.D. 631(N.D. Ill. 2002) .......................................................21

Messner v. Northshore Univ. HealthSys., 669 F.3d 802 (7th Cir. 2012) ........................................24

Muro v. Target Corp., No. 04 C 6267, 2005 WL 1405828 (N.D. Ill. July 15, 2005)....................21

Murray v. E*Trade Fin. Corp., 240 F.R.D. 392 (N.D. Ill. 2006) ..................................................23

Owner- Operator Indep. Drivers Ass’n v. Allied Van Lines, Inc.,
      231 F.R.D. 280, 282 (N.D. Ill. 2005). ................................................................................22

Reynolds v. Beneficial Nat. Bank, 288 F.3d 277 (7th Cir. 2002) ..............................................14, 18

Rosario v. Livaditis, 963 F.2d 1013 (7th Cir. 1992) ..........................................................22, 23, 24

Saltzman v. Pella Corp., 257 F.R.D. 471 (N.D. Ill. 2009).......................................................22, 25

Synfuel Techs., Inc. v. DHL Express (USA), Inc., 463 F.3d 646 (7th Cir. 2006) ......................14, 15

Taubenfeld v. AON Corp., 415 F.3d 597 (7th Cir. 2005) ...............................................................20

Walker v. Nat'l Collegiate Athletic Ass'n, 19-2638, 2019 WL 8058082
          (7th Cir. Oct. 25, 2019) ...................................................................................................14

                                                                     v
 Case: 1:15-cv-02648 Document #: 184-2 Filed: 11/19/20 Page 6 of 64 PageID #:2077




Williams v. Rohm and Haas Pension Plan, 658 F.3d 629 (7th Cir. 2011) ....................................14

Wong v. Accretive Health, Inc., 773 F.3d 859 (7th Cir. 2014) .......................................................14


Other Authorities

Charles Alan Wright & Arthur R. Miller,
  Federal Practice and Procedure (3rd ed. 2011) .........................................................................24

Newberg on Class Actions (4th ed. 2010) .......................................................................................27

T. Eisenberg and G. Miller, The Role of Opt-Outs and Objections in Class Action Litigation:
       Theoretical and Empirical Issues, 57 Vand. L. Rev. 1529 (2004) ....................................28

Barbara J. Rothstein & Thomas E. Willging, Managing Class Action Litigation:
       A Pocket Guide for Judges, 3rd Ed., Federal Judicial Center (2010). ..........................28



Exhibits
Exhibit A: Declaration of Jennifer Keough




                                                               vi
 Case: 1:15-cv-02648 Document #: 184-2 Filed: 11/19/20 Page 7 of 64 PageID #:2078




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

Manuel Barrios, Brandon Fuller, and                   )
Savannah Washington individually and as               )       No.: 15 cv 2648
representatives of all similarly situated persons,    )
                                                      )       The Honorable Joan B. Gottschall
               Plaintiffs,                            )
                                                      )
       v.                                             )
                                                      )
The City of Chicago,                                  )
                                                      )
               Defendant.                             )

         PLAINTIFFS’ MEMORANDUM OF LAW IN SUPPORT OF THEIR
       UNCONTESTED MOTION FOR FINAL APPROVAL OF CLASS ACTION
          SETTLEMENT, CERTIFICATION OF A SETTLEMENT CLASS,
                        AND FOR OTHER RELIEF

       Plaintiffs and Named Class Representatives, MANUEL BARRIOS, BRANDON

FULLER, and SAVANNAH WASHINGTON, by counsel, Edward R. Moor and Paul J. Lytle,

respectfully states, in support of their uncontested Motion for final approval of the settlement as

follows:

I.     INTRODUCTION

       The Court issued an Order providing preliminary approval to the settlement of this class

action on June 9, 2020 (Dkt. 172), and appointed the named Plaintiffs as class representatives, the

undersigned as Settlement Class Counsel, and JND Legal Administration (“JND”) as the “Claims

Administrator” on July 22, 2020 (Dkt. 176). After the City Council approved the settlement on

July 22, 2020, (see Dkt. 177), Settlement Class Counsel worked with JND to implement the Notice

Plan that had been outlined in Plaintiff’s Motion for Preliminary Approval and approved by the

Court in the Preliminary Approval Order. The result has been that direct notice has been given to

at least 325 Settlement Class Members, who represent 91.29% of the Settlement Class and, to date, 126
 Case: 1:15-cv-02648 Document #: 184-2 Filed: 11/19/20 Page 8 of 64 PageID #:2079




have submitted claims for the fair market value of their automobile on the date of the impoundment, a

claim rate of 35.4%. (Ex. A, Declaration of Jennifer Keogh, at ¶¶ 9 and 14, attached). Plaintiffs

now present this unopposed motion for final approval of the settlement of this class action.

II.     FACTUAL AND PROCEDURAL BACKGROUND

        A.      Nature of the Class Action and Procedural History

        This case, filed March 28, 2015, resulted in the cessation of a practice by which the City

of Chicago Police Department would allegedly, and in some cases, impound a vehicle under City

of Chicago Municipal Ordinance (hereinafter MCC) §7-24-225 for a drug-use offense and

thereafter contact that vehicle’s lienholder (if the vehicle was subject to a finance lien), without

notice to the owner, to coerce the lienholder to repossess the vehicle. Plaintiffs claimed that this

alleged practice circumvented the due process afforded to them by the existing municipal and state

frameworks specified at MCC §§ 7-24-255 and 2-14-132 and 735 ILCS 150/1 et. seq. (Dkt. 43,

Plaintiffs’ Second Amended Complaint at ¶¶ 1, 7-8, 9, 11, 12, 23, 34-35, 36, 37-38, 41-42, 46-47,

50). The Defendant City of Chicago represents that it ceased the alleged practice after this case

was filed, specifically on August 1, 2015, a date that Plaintiffs’ counsel confirmed was accurate

through an examination of impound data. (See Dkt. 170 at PageID #1931, and see Declaration of

Paul J. Lytle in support of Motion for Preliminary Approval (Dkt. 164 at Page ID# 1541-1556 at

¶¶ 15-16 (“Lytle Dec.”) and Declaration of Edward R. Moor in support of Motion for Preliminary

Approval (Dkt. 164 at Page ID #1558-1564 at ¶¶ 7-8) (“Moor Dec.”)).

        Defendant moved to dismiss the Amended Complaint on July 17, 2015. (DKT. 27). After

briefing, the motion was granted in part and denied in part (DKT. 42) and, as ordered, the Plaintiffs

repleaded on February 7, 2016. (DKT. 43).          The Defendant then answered the complaint on

March 4, 2016 (DKT. 49), served its Rule 26(a)(1) disclosures on the same day, and the parties


                                                   2
 Case: 1:15-cv-02648 Document #: 184-2 Filed: 11/19/20 Page 9 of 64 PageID #:2080




then commenced written discovery in earnest. The City began a rolling production on May 6,

2016 that continued into 2019 and which ultimately resulted in the production of hundreds of

thousands of documents totaling over one million pages.

       Given the extensive documentation that the City possessed on each impoundment, it

became clear to the parties very early in discovery that it was possible to identify with precision

which of the impoundments were drug-use impoundments in which the City, relative to vehicles

subject to finance liens, contacted the lienholder and may have coerced the lienholder to repossess

the car under threat of forfeiture proceedings.

       The parties also determined that, while the City of Chicago maintained warehouses and

servers full of relevant information, the Chicago Police Department’s Asset Forfeiture Unit

(“AFU”) maintained an aggregate spreadsheet, referred to as “the 1505,” which compiled

information on all impoundments and summarized information in the source documents

maintained in City warehouses and on servers. The Defendant produced a version of the 1505 that

contained information on all impoundments for a period of time beginning six months prior to the

period of limitation, March 28, 2013, and ending after the date on which Defendant’s Counsel

represented that the complained of practice had ceased. (Lytle Dec., at ¶ 9; Moor Dec. at ¶ 7).

The 1505, not limited to drug-use impoundments, and not limited to cars that were subject to

finance liens, numbered 22,264 vehicles. The Defendant initially represented to Plaintiffs’

Counsel that 809 vehicles were potentially subjected to the complained of practice and that it

would fully produce any documents related to those 809 vehicles. (Lytle Dec. at ¶ 10). Plaintiffs’

Counsel, reviewing the 1505, demanded that the Defendant fully produce documents related to an

additional 250 vehicles. The Defendant retained outside counsel while this dispute progressed.

By late 2017, the parties had conferred and determined that there was evidence in the 1505 to


                                                  3
Case: 1:15-cv-02648 Document #: 184-2 Filed: 11/19/20 Page 10 of 64 PageID #:2081




believe that as many as 1,813 vehicles may have been subjected to the complained of practice.

(Lytle Dec. at ¶ 15). Plaintiffs’ Counsel then determined that sixty (60) of the 1,813 vehicles were

excluded from the class because those vehicles were not impounded for a drug-use offense; those

vehicles were rental cars returned to their corporate owner; the records of those vehicles were

duplicative; or the owners’ deprivations occurred outside the period of limitation. (Lytle Dec. at

¶ 15). The parties agreed that 1,495 vehicles remained potentially in the class. (Lytle Dec. at ¶

16).

       The Defendant fully produced documents from five (5) different municipal agencies,

including emails, related to the 1,495 vehicles. The production continued through June 2019. In

all, over one million pages of material were produced. Between August 2018 and June 2019, the

parties separately analyzed the pool of 1,495 vehicles and used a shared spreadsheet to determine

whether the production supported a specific vehicle’s inclusion or exclusion in the proposed class,

or that the production was insufficient to support a determination of inclusion of exclusion. (Lytle

Dec. at ¶ 18). Plaintiffs’ Counsel identified documents which could dispositively identify vehicles

that belonged in the class (Lytle at ¶ 20) and other documents which were material to the

determination of whether a vehicle belonged in the class. Id. at ¶ 21. Plaintiffs’ Counsel and

Defense counsel separately undertook an extensive review of the City’s voluminous production to

determine which among the 1,495 cases were clearly in the class, those which were clearly out of

the class, and those which could not be either included or excluded by the available evidence.

(Lytle Dec. at ¶¶ 22-24). Plaintiffs’ Counsel tendered their conclusions, Defendant's Counsel

tendered theirs, and a series of meetings occurred to review the differences. (Lytle Dec. at ¶¶ 25-

26, 30-34). The result of this process and numerous meet-and-confer sessions over the subsequent

three years, is that the parties have identified 356 vehicles that were subject to the due process


                                                 4
Case: 1:15-cv-02648 Document #: 184-2 Filed: 11/19/20 Page 11 of 64 PageID #:2082




violation at issue in this case. (Lytle Dec. at ¶ 34; Moor Dec. at ¶ 7). Given that the parties are

highly confident that they have identified all persons whose cars were subject to the challenged

practice between March 28, 2013 and August 1, 2015, the parties seek certification of a class that

includes the owners of those 356 vehicles.1

        While the parties conferred and tested how to determine who is in the class, the parties also

debated how to value their loss. When no agreement could be reached, Plaintiffs’ Counsel moved

for partial summary judgment on the issue of valuation relative to putative class members who

suffered permanent deprivation. This Court issued an opinion on March 20, 2019 (DKT. 120),

which held that “the proper measure of damages on the facts of this case is the fair market value

of the vehicle when the due process violation occurred, regardless of any liens, plus interest as

allowed at common law.”

        Plaintiffs’ Counsel retained Randall McCathren, an expert in automobile finance.

McCathren was tasked, inter alia, with proposing a method of valuing each putative class

member’s loss as of the date of the impoundment. McCathren identified Kelley Blue Book as the

preeminent organization that held this information. Kelley Blue Book maintains an electronic

database of retrospective vehicle valuations and is capable of providing an accurate retrospective

value for a particular vehicle, during the specific week in which that vehicle was impounded in the

Chicagoland area. (Declaration of McCathren in support of the Motion for Preliminary Approval,

Dkt. 164 at PageID # 1566-1573 at ¶¶ 14 and 16 (“McCathren Dec.”), Lytle Dec., at ¶¶ 42 and 45;

Moor Dec. at ¶ 10). McCathren advised that Kelley Blue Book maintains both dealer and private

party sales data. Of the various value categories maintained by Kelley Blue Book, McCathren



1
 Most of the cars at issue are owned by one person, but some are titled in the name of two, so there are more
persons in the proposed class than VINs, 405 to be precise, but there will only be one recovery per VIN as explained
below.
                                                         5
Case: 1:15-cv-02648 Document #: 184-2 Filed: 11/19/20 Page 12 of 64 PageID #:2083




suggested “Fair Purchase Price.” Kelley Blue Book defines “Fair Purchase Price” as the average

of prices paid for Certified Preowned Vehicles of the same VIN during a particular week in a

specific geographical area. The data is based on actual sales of a vehicle occurring during a

particular week in the Chicagoland area. (McCathren Dec. at ¶ 17). When no sales occurred for

a given model of vehicle within the week of the impoundment at issue, McCathren recommended

using “Configured Retail Value,” a record of the asking price for that same model vehicle, during

that particular week, in the Chicagoland area. (McCathren Dec. at ¶ 18; Moor Dec. at ¶ 10). Using

the foregoing methodology, Kelley Blue Book produced individual values for each of the 356

vehicles, totaling a fair market value of $4,973,946.80. (McCathren Dec. at ¶ 20; Moor Dec. at ¶

10; Lytle Dec. at ¶ 49).   The results of the Kelley Bluebook valuation were summarized in an

Excel spreadsheet and shared with Defendant’s Counsel. (Summary of Valuation attached to Dkt.

164 at Page ID # 1545 as Exhibit F).

       As to the valuation of temporary deprivations, examination of the 356 vehicles in the class

failed to clearly show that anyone other than Manual Barrios suffered a temporary deprivation. As

discussed below, whether any other member of the class actually suffered a temporary instead of

a permanent deprivation would be contested if the case proceeded to trial, but for purposes of

settlement, because the data shows that the fair market value of Barrios’ 2012 Honda far exceeds

the cost of a rental car for six months and because Barrios owes a fiduciary duty to the class,

McCathren was also tasked with valuing the loss suffered by Barrios’ temporary deprivation.

McCathren was unable to identify any reasonably reliable and publicly available repository of

historical rental rates in the Chicagoland area. Instead, McCathren confirmed that the Consumer

Price Index for new cars between 2013 and 2015 did not materially change, and he opined that the

current rental rates in the Chicagoland area would fairly estimate historical rental rates between


                                                6
Case: 1:15-cv-02648 Document #: 184-2 Filed: 11/19/20 Page 13 of 64 PageID #:2084




August 24, 2014 and January 15, 2015, the period during which Barrios was deprived of his

vehicle. (McCathren Dec. at ¶¶ 20-21, and Dkt. 43 at ¶¶ 52 and 62). McCathren determined that

the major rental companies consider a Honda Accord to be a full-sized car, and determined that

their rental rates for a full-sized car range between $64 and $95 a day, so that the average daily

rental price was $78.49. Id. This means that Barrios’ loss is $78.49 multiplied by 144 days, or

$11,302.56, instead of the $20,278.00 Fair Purchase Price produced by McCathren’s Kelley Blue

Book analysis. (Id. and Moor Dec. at ¶ 12).

       B.      Settlement Negotiation and Settlement

       The parties began discussing settlement in broad terms as they worked together to identify

putative class members. On April 19, 2019, at the request of the parties, the Court referred this

matter to the magistrate for a settlement conference. After reassignment, Magistrate Judge Fuentes

supervised the written submissions of the parties and held two settlement conferences. Through

his able and expert assistance, after several sessions the parties agreed to settle at a conference

conducted by Judge Fuentes on September 26, 2019, and submitted the attached term sheet to him

on October 9, 2019.

       The parties settled the case for $4,950,000.00, which Plaintiffs’ counsel believes is fair.

(Moor Dec. at ¶¶ 10-14; Lytle Dec. at ¶ 50). $4,950,000 is 99.5% of $4,973,946.80. When the

$20,278.00 fair market value of Barrios’ Honda, as shown on Exhibit F, is subtracted from the

class valuation because he was temporarily rather than permanently deprived, and the $11,302.56

rental value is added back to it, the full valuation figure for the putative class is $4,964,971.36. In

securing $4,950,000 Plaintiffs’ counsel secured 99.7% of that figure.

       The new proposed settlement class definition, recognizing that the persons who were

subjected to the challenged practice have been identified is:


                                                  7
Case: 1:15-cv-02648 Document #: 184-2 Filed: 11/19/20 Page 14 of 64 PageID #:2085




       Named owners of 356 vehicles (estimated) that were impounded by the City of
       Chicago under Chicago Municipal Code § 7-24-225 for a State of Illinois drug
       related offense where the seizure did not result in forfeiture of the vehicle and the
       City of Chicago initiated contact with the lienholder of the vehicle and demanded
       that the lienholder take possession of the vehicle, during the period of March 28,
       2013 through August 1, 2015, and as a result: (1) the vehicle owner was
       permanently deprived of his or her vehicle due to the lienholder taking possession
       of the vehicle, or (2) the vehicle owner was temporarily deprived of the use and
       possession of his or her vehicle.

       This definition replaces the proposed definition in the Second Amended Complaint. It

reflects the fact that the parties were able, after extensive work, to identify 356 specific

impoundments that occurred within the period two years prior to the filing of this action and

August 1, 2015 when the challenged practice was halted. After negotiation, the Defendant agreed

to the new definition. (Moor Dec. at ¶ 9).

       C.      Terms of Settlement

       In settling the case, the parties agreed that the putative class consisted of the owners of 356

vehicles. The parties agreed that the City of Chicago terminated the challenged practice in August

2015, and Plaintiffs’ examination of the 1505 database and the voluminous production showed

that there were no impoundments identified that were characterized by the practices at issue in this

case after August 1, 2015. (Lytle Dec. at ¶¶15-16; Moor Dec. at ¶ 7). The parties agreed that

each member of the class must submit a claim form verifying their identity. (Dkt. 170, Second

Amended Stipulation at § 5.2 and Stipulation Exhibit D, the Proposed Proof of Claim Form). The

parties agreed that all fees, costs, administration costs and incentive payments would be deducted

from the $4,950,000 settlement figure. (Dkt. 170, Second Amended Stipulation at Articles IV and

XII). The parties agreed that Plaintiffs’ counsel would seek a fee of 33.333% plus costs from the

common fund. Id. at Article XII. The settlement class is an opt out class (Id. at §§ 2.2 and 7.1)

and the parties agreed that the City could terminate, at its discretion, the settlement if more than


                                                 8
Case: 1:15-cv-02648 Document #: 184-2 Filed: 11/19/20 Page 15 of 64 PageID #:2086




5% of the class opted out. (Id. at Article XV). The parties agreed the Plaintiffs’ Counsel would

work with an agreed upon Settlement Administrator who will provide notice to the settlement class

by mail, remailing to all who do not respond, and locating new addresses for all notices returned

as undeliverable. (Id. at § 9.1). The Settlement Administrator would collect, review and report on

all claims forms returned, Id. at Article V, and would fund and administer a Settlement Escrow

Account once the settlement funds are distributed by the City. Id. at § 5.7. If the available funds,

after the deduction of approved incentive fees, attorney fees and costs and administrative costs,

are insufficient to give each claimant the fair market value of their car, then each claimant will

receive a pro rata share of the available funds. Id. at §§ 1.3, 1.26, 4.4. Any remainder will revert

to the City of Chicago. Id. at § 4.5. The deadline for claims and objections to the proposed

settlement is 119 days after the entry of the Preliminary Approval Order. The parties agreed that

the City would fund the Settlement Escrow Account 126 days after the entry of the Preliminary

Approval Order and subsequent City Council approval, and that payments to the claimants would

be made 32 days after the entry of the Final Approval Order and Judgment becoming a final and

non-appealable court order. Id. at §§ 5.2(b), 7.1.

       The settlement agreement that the parties reached also provided that in the event that after

payment of approved attorney’s fees and costs, and the costs of administration, the remaining funds

available are less than it would take to pay each and every class member who submitted a claim

the full fair market value of their loss, then the class members will be paid a pro rata amount of

the remaining funds. If a pro rata distribution is needed, then the full value of each claimant's loss

will be percentagized against the available common fund and each claimant will receive that

percentage of the available funds. (Id. at §§ 1.3 and 1.26). If, however, the total of the claimants’

losses is less than the amount in escrow after the payment of approved fees and costs, and


                                                  9
Case: 1:15-cv-02648 Document #: 184-2 Filed: 11/19/20 Page 16 of 64 PageID #:2087




administrative costs, then each claimant will receive the full value of their loss and the remainder,

if any, will revert to the Defendant.

       D.      The Preliminary Approval and the Implementation of Notice Plan

       On June 9, 2020, after briefing and the submission of supporting evidence submitted by

affidavit, this Court preliminarily approved the Settlement and the notice plan proposed by the

Plaintiffs. (Dkt. 172) (“Preliminary Approval Order”).         The Settlement was contingent upon

approval by the Chicago City Council, and that approval was issued on July 22, 2020. (Dkt. 177).

On the same day an order was entered to formally reflect the appointment of Edward R. Moor and

Paul J. Lytle as Settlement Class Counsel, JND as “Claims Administrator,” and Manuel Barrios,

Savanah Washington and Brandon Fuller as class representatives (Dkt. 176), all pursuant to the

Amended Motion for Preliminary Approval. (Dkt. 163 and 164). In the Preliminary Approval

Order the Court stated that “the Notice defined herein is the best notice practicable and shall

constitute due and sufficient notice to all persons and entities entitled to receive such notice

and fully satisfies the requirements of due process and of Rule 23(b)(3).” (Dkt. 172 at PageID #

2018, ¶¶ 13 and 14).

       Prior to the approval issued by the City Council, Settlement Class Counsel provided JND

with copies of the titles for 335 of the 356 impounded vehicles along with spreadsheets containing

contact information for the Settlement Class Members culled from impound records for those members

for which a title could not be located, so that JND had a last known mailing address for each potential

class member. (Ex. A, Declaration of Jennifer Keogh, at ¶ 4).

       After July 22, 2020, JND began implementing the Notice Plan. Given that the City Council

Approved the Settlement on July 22, 2020, the operative dates for the key events if the Notice Plan

and Settlement Administration became:


                                                  10
Case: 1:15-cv-02648 Document #: 184-2 Filed: 11/19/20 Page 17 of 64 PageID #:2088




 Action                                                         Date             Section
                                                                                 from
                                                                                 Stipulation
                                                                                 or Dkt.
                                                                                 Entry
 Preliminary Approval Order                                   June 9, 2020       Dkt. 172
 City Council Approval                                        July 22, 2020      Dkt. 177
 Mail Notice to Settlement Class Members                      September 2, 2020 Section
                                                                                 8.3(d)
 Mail Proof of Claim Form to Settlement Class Members         September 2, 2020 Section 9.1
 Publish Summary Notice to Settlement Class Members           September 2, 2020 Section 9.2
 Seek Alternative Addresses for Notice to Settlement Class    September 30, 2020 Section
 Members                                                                         8.3(e)
 Mail Second Notice to Settlement Class Members               October 14, 2020   Section
                                                                                 8.3(f)
 Settlement Class Members must submit Proof of Claims         November 18, 2020 Section
 Forms                                                                           5.2(b)
 Settlement Class Members must submit written objections      November 18, 2020 Section
                                                                                 8.3(l)
 Settlement Class Members must submit request for exclusion November 18, 2020 Section 7.1
 Counsel to submit motion for final approval of class         November 20, 2020 Dkt. 171
 settlement and for attorneys’ fees and costs
 City to deposit $4.95 into Settlement Escrow Account         November 25, 2020 Section 3.1
 Claims Administrator must notify Counsel of all requests for December 2, 2020   Section 7.2
 exclusion
 Claims Administrator or Settlement Class Counsel provides    December 2, 2020   Section 5.5
 City with names of Settlement Class Member who have filed
 valid Proof of Claim forms
 Settlement Class Counsel and Claims Administrator shall      December 4, 2020   Section
 file affidavit or declaration of mailing of Notice and                          8.3(i)
 publication of Summary Notice
 Settlement Class Members must submit adequate supporting December 9, 2020       Section 5.4
 documentation, if such documents are requested from the                         and Dkt.
 Claims Administrator                                                            178-179
 Settlement Class Members who want to contest                 December 16, 2020 Section 5.4
 determination by Claims Administrator shall file a written                      and Dkt.
 request for a hearing                                                           178-179
 Final Fairness Hearing                                       December 18, 2020 Dkt. 179


       JND first verified the mailing addresses for each class member by checking, and updating,

the addresses of the class members by using the National Change of Address Database maintained

by the United States Postal Service. (Ex. A, Keough, at ¶ 5).

                                               11
Case: 1:15-cv-02648 Document #: 184-2 Filed: 11/19/20 Page 18 of 64 PageID #:2089




       On August 19, 2020 JND then mailed, by first-class regular mail, the Class Notice, the

Proof of Claim Form prepopulated with the Class member’s name, address, the VIN of their

impounded vehicles, and the City of Chicago Police Department’s inventory number, and an IRS

Form W-9, all in English and Spanish, and a business reply envelope (together the “Notice

Packet”). (Ex. A, Keough at ¶ 6 and exhibits attached thereto).

       On September 2, 2020, JND published a half page Summary Notice of Proposed Class

Action Settlement in the Chicago Sun-Times, a quarter page announcement of the Summary

Notice in the Chicago Tribune, and on September 6, 2020 published a one-half page Summary

Notice in Spanish in La Raza. (Ex. A, Keough at ¶ 7 and exhibits attached thereto).

       On August 29, 2020, JND went live with a case-specific Settlement Website on which the

Notice, Settlement Agreement, a downloadable Claim Form, and other important case documents

were posted in English and Spanish. The URL was www.impoundclass.com. The website provides

answers to frequently asked questions and include contact information for the Settlement

Administrator. The website is still live and will contain a copy of this Petition when filed and will

contain a copy of the Petition for Attorney’s Fees, when filed. (Ex. A, Keough at ¶ 8).

       By September 29, 2020, JND located new addresses using a skip trace service for the 102

Notice Packets returned from the August 19th mailing as undeliverable, and remailed Notice

Packets to 66 Settlement Class Members based on the skip trace results. (Ex. A, Keogh, at ¶ 9).

       On October 14, 2020, JND performed a second mailing of the Notice Packet to all class

members that had not yet submitted a claim form, a re-mailing of 293 Notice Packets. (Ex. A,

Keogh at ¶ 10). When 24 mailings from the October 14th mailing were returned as undeliverable,

JND was able to locate new addresses for 16 of those 24 by using a skip trace service and remailed

those 16 Notice Packets. (Ex. A, Keogh, at ¶ 10).


                                                 12
Case: 1:15-cv-02648 Document #: 184-2 Filed: 11/19/20 Page 19 of 64 PageID #:2090




       JND also created a toll-free phone number, 1-888-383-0341, which went live as of August

19, 2020, and which was staffed by JND and used to answer questions as they arose.

       As a result of its researched mailings, JND was able to provide direct notice to 325 class

members, or 91.29% of the Settlement Class, (Ex. A, Keogh, at ¶ 11), and was able to provide

indirect notice through three major newspapers and a website.

       The result of the mailings is that through the last date under the Preliminary Approval

Order for a claim to be received, 126 claims were received and verified. Because the fair market

value of each class member’s automobile on the date it was impounded is also known, the value

of the 126 claims totals $1,848,360.66 according to the list of value supplied by Class Counsel.

(Ex. A, Keogh, at ¶ 12).

       No class members opted out on or before November 18, 2020. No objections to the

proposed settlement were received on or before November 18, 2020.

III.   ARGUMENT

       A.      The Guidelines for the Final Approval of the Settlement

       “Federal courts naturally favor the settlement of class action litigation.” In re: Sears,

Roebuck & Co. Front-loading Washer Prod. Liab. Litig., No. 06 C 7023, 2016 WL 772785, at *6

(N.D. Ill. Feb. 29, 2016) (quoting Isby v. Bayh, 75 F.3d 1191, 1196 (7th Cir. 1996); see also

Armstrong v. Bd of Sch. Directors of the City of Milwaukee, 616 F.2d 305, 312 (7th Cir. 1980)

(overruled on other grounds in Felzen v. Andreas, 134 F.3d 873 (7th Cir. 1998)) (“It is axiomatic

that the federal courts look with great favor upon the voluntary resolution of litigation through

settlement.”). In “deciding whether to preliminarily approve a [class action] settlement, courts

must consider: (1) the strength of plaintiffs' case compared to the terms of the proposed settlement;

(2) the likely complexity, length and expense of continued litigation; (3) the amount of opposition


                                                 13
Case: 1:15-cv-02648 Document #: 184-2 Filed: 11/19/20 Page 20 of 64 PageID #:2091




to settlement among effected parties; (4) the opinion of competent counsel; and (5) the stage of the

proceedings and the amount of discovery completed.” In re AT & T Mobility Wireless Data

Services Sales Litig., 270 F.R.D. 330, 346 (N.D. Ill. 2010) (citations omitted).

       Rule 23(e) requires judicial approval of class actions settlements, and that approval requires

the final certification of the class for settlement and a finding that the settlement is “fair,

reasonable, and adequate.” In re Nat'l Collegiate Athletic Ass'n Student-Athlete Concussion Injury

Litig., 332 F.R.D. 202, 214 (N.D. Ill. 2019), aff'd sub nom. Walker v. Nat'l Collegiate Athletic

Ass'n, 19-2638, 2019 WL 8058082 (7th Cir. Oct. 25, 2019) (citations omitted). After a preliminary

approval, members of the settlement class must have been given notice of the proposed settlement

and the Court must conduct a fairness hearing, after which the Court must decide whether the

proposed settlement is fair, reasonable, and adequate. See Kaufman v. Am. Express Travel-Related

Servs. Co., 877 F.3d 276, 284-85 (7th Cir. 2017); Williams v. Rohm and Haas Pension Plan, 658

F.3d 629, 634 (7th Cir. 2011); Synfuel Technologies v. DHL Express (USA), Inc., 463 F.3d 646,

652 (2006); Reynolds v. Beneficial Nat. Bank, 288 F.3d 277, 279 (7th Cir. 2002); Isby v. Bayh, 75

F.3d 1191, 1196 (7th Cir. 1996).

       The Seventh Circuit has provided trial courts with direction on determining whether a

settlement is fair, reasonable, and adequate:

       After notice and a public hearing, a court may approve a settlement if it determines
       the settlement is “fair, reasonable, and adequate.” Fed. R. Civ. P. 23(e)(1)–(2). In
       making this determination, the Court must consider a variety of factors, including:
       “(1) the strength of the case for plaintiffs on the merits, balanced against the extent
       of settlement offer; (2) the complexity, length, and expense of further litigation; (3)
       the amount of opposition to the settlement; (4) the reaction of members of the class
       to the settlement; (5) the opinion of competent counsel; and (6) stage of the
       proceedings and the amount of discovery completed.” Wong [v/ Accretive Health,
       Inc.], 773 F.3d [859] at 863; see Fed. R. Civ. P. 23(e)(2) (listing factors). Such an
       analysis does “not focus on individual components of the settlements, but rather
       view[s] them in their entirety in evaluating their fairness.” Isby v. Bayh, 75 F.3d
       1191, 1199 (7th Cir. 1996) (internal quotation marks omitted).

                                                 14
Case: 1:15-cv-02648 Document #: 184-2 Filed: 11/19/20 Page 21 of 64 PageID #:2092




In re Nat'l Collegiate Athletic Ass'n Student-Athlete Concussion Injury Litig., 332 F.R.D. 202, 217
(N.D. Ill. 2019), aff'd sub nom. Walker v. Nat'l Collegiate Athletic Ass'n, 19-2638, 2019 WL
8058082 (7th Cir. Oct. 25, 2019).

       The Court should recognize “that the first factor, the relative strength of the plaintiffs’

case on the merits as compared to what the defendants offer by way of settlement, is the most

important consideration.” Isby, 75 F.3d at 1199; Synfuel Techs., Inc. v. DHL Express (USA), Inc.,

463 F.3d 646, 653 (7th Cir. 2006) (citing Isby, 75 F.3d at 1199). The Court should “consider the

facts in the light most favorable to the settlement.” Isby, 75 F.3d at 1198-99. The Court should

not reject a settlement “solely because [the settlement] does not provide a complete victory to the

plaintiffs.” Isby, 75 F.3d at 1200.

       B.      The Settlement Agreement Satisfies the Criteria for Final Approval

               1.      The Strength of Plaintiffs’ Case Compared to the Terms of the
                       Proposed Settlement

       A key question in assessing the strength of the Plaintiff’s case balanced against the

benefits offered in the settlement is the risks and costs that accompany continued litigation. In

re AT&T, 270 F.R.D. at 347. Here, it is possible that if the litigation continues that the Plaintiffs

and the proposed class would recover nothing, or, even if they win on liability, recover less than

the proposed settlement affords.

       First, and for example, while the Plaintiffs have alleged that the City contacted lienholders

to allegedly coerce the repossession of cars impounded for drug use violations, the City was

required to give notice of the impoundment by ordinance (MCC § 2-14-132) so that

communication with the lienholder was not per se improper. The City could assert at trial that

contents of the communication with the lienholder, centered around a “contract” which Plaintiffs

allege was used to coerce the lienholder to repossess the car in question, was not actually coercive.


                                                 15
Case: 1:15-cv-02648 Document #: 184-2 Filed: 11/19/20 Page 22 of 64 PageID #:2093




The language in the contract threatened civil forfeiture if the car was seized “again” and required

the lienholder to waive the innocent owner defense if the car was seized “again.” While Plaintiffs

have an expert ready to testify that the language was highly unusual and did lead finance or

leasing companies to repossess the vehicles in question, the City at trial could argue that nothing

in the language suggests that the vehicle must have been repossessed from the impound lot during

the current impoundment. Plaintiffs anticipate that should the case proceed, that the City would

involve at least some of the lienholders who executed repossessions and secure “denials” that

they felt coerced. The lienholders, amongst the paperwork involved in each of the questioned

impoundments, signed hold harmless agreements with the City which may bias a lienholder’s

testimony. Naturally, this could and would be handled, if it occurred, by vigorous cross

examination and with expert testimony, but the outcome of trials are often uncertain and the result

is not certain. (Moor Dec. at ¶ 10).

       Similarly, the City could examine individual finance contracts at trial which usually

contain clauses defining engagement in criminal conduct with the vehicle as a breach giving rise

to a right to terminate and repossess and argue, at least where the repossession occurred after the

mailed notice of impoundment was received by a lienholder, that the lienholder often had a

contractual basis to repossess without being coerced by the City and that this right explains the

deprivations of which the Plaintiffs complain. (Moor Dec. at ¶ 10).

       Second, the City could use the fact that Manual Barrios recovered his car to dispute the

number of permanent deprivations, and conduct discovery among the putative class members and

lienholders in an effort to shrink the number of owners subjected to the alleged due process

violation. (Moor Dec. at ¶ 10).

       Third, the City could contest the valuation method by claiming that a different Kelley


                                                16
Case: 1:15-cv-02648 Document #: 184-2 Filed: 11/19/20 Page 23 of 64 PageID #:2094




Bluebook value should have been used, or another metric entirely and trigger a potentially

expansive battle of the experts on the issue of valuing “fair market value.” (Moor Dec. at ¶ 10).

The City could also appeal this issue following a trial, resulting in years of additional litigation.

       As to costs, oral discovery, which was not commenced by the parties, on any of the issues

above could be very expensive. The lienholders are located all over the country so depositions

would proceed all over the country. Similarly, were the City to decide to search for weaknesses

among the claims of the class members, they could attempt to depose a significant number of

class members as their identity and addresses are known. Similarly, as suggested above, expert

discovery could be expensive if the City challenged the Plaintiffs’ interpretation of the “contract”

and/or the Plaintiffs’ valuation method with industry experts.

       Each of these points are examples demonstrating that liability and damages in this case

are not certain should the case proceed to trial, and that if it does there is a possibility of

considerable expense. Therefore, the Settlement affords concrete, measurable relief to class

members, and does so without need for a class trial on liability, proximate cause and damages or

the inherent delay, cost, and uncertainty of such a trial. (Moor Dec. at ¶¶ 9-10). Under these

circumstances, and by applying the “range of possible approval” standard, the Court should grant

Plaintiffs’ Uncontested Motion. Kaufman v. Am. Express Travel Related Services Co., Inc., 877

F.3d 276, 284-85 (7th Cir. 2017).

               2.      The Complexity, Length and Expense of Continued Litigation Favors
                       Settlement

       The second factor calls upon the Court to evaluate the action’s complexity, expense and

time required to conclude the matter. In this instance, this factor favors preliminary approval.

Not only are the legal issues unique, difficult and technical, the expert-driven testimony is

expensive. (Moor Dec. at ¶ 10). If the case proceeds, Plaintiffs expect that the City would start

                                                  17
Case: 1:15-cv-02648 Document #: 184-2 Filed: 11/19/20 Page 24 of 64 PageID #:2095




deposing lienholders, who are located all over the country. The City could also search the list of

proposed class members for a member who did later recover their car. The fact that it has become

clear that the challenged practice in the relevant period only applied to the owners of 356

automobiles could invite litigation, even in the confines of a class action, of each claimant’s

claim. Factors such as the temporal relation between the repossession and the lienholder’s receipt

of the notice required by the Municipal Code; the contents of the finance contract; the value of

the vehicle for each of the 356 vehicles; and the permanency of the deprivation could present a

lengthy and expensive oral fact and expert discovery process.

                3.     Opposition to the Settlement

        No objections have been asserted as to the settlement, to date, indeed none of the class

members have even opted out.

                4.     Plaintiffs’ Counsel believes that the Settlement is Fair

        “Federal Rule of Civil Procedure 23(e) requires court approval of any settlement that

effects the dismissal of a class action. Before such a settlement may be approved, the district court

must determine that a class action settlement is fair, adequate, and reasonable, and not a product

of collusion.” Reynolds v. Beneficial Nat. Bank, 288 F.3d 277, 279 (7th Cir. 2002). A factor in

this determination is the opinion of competent counsel. In re AT&T, 270 F.R.D. at 350.

        Plaintiffs’ trial team is led by Edward R. Moor, a recognized and respected trial attorney.

(Moor Dec. at ¶¶ 3-5).      Had the parties not reached a prospective settlement that offered

meaningful relief in a relatively short time frame, Mr. Moor and Class Counsel would not have

recommended settlement. (Id. at ¶ 6). Had no settlement been reached, counsel was prepared to

try the case.

        Not only do Class Counsel agree that the Settlement is beneficial and in the best interest


                                                 18
Case: 1:15-cv-02648 Document #: 184-2 Filed: 11/19/20 Page 25 of 64 PageID #:2096




of the Settlement Class, (Moor Dec. at ¶ 14; Lytle Dec. at ¶ 50), the manner in which it was

achieved lends the Settlement additional credence. Specifically, United States Magistrate Judge

Gabriel A. Fuentes served as a mediator. Judge Fuentes’ efforts were extraordinary, diligent and

fair, ensuring the parties’ negotiations were at arms-length and in good faith. (Moor Dec. at ¶ 11).

       A proposed settlement is presumed to be fair and reasonable when it resulted from arm’s-

length negotiations. See Mars Steel v. Continental Ill. Nat’l Bank & Trust, 834 F. 2d 677, 681-

82 (7th Cir. 1987); Armstrong, 616 F.2d at 325; Class Plaintiffs v. City of Seattle, 955 F.2d 1268,

1276 (9th Cir. 1992); In re Lorazepam & Clorazepate Antitrust Litig., 205 F.R.D 369, 375-76

(D.D.C. 2002) (“A presumption of fairness, adequacy, and reasonableness may attach to a class

settlement reached in arms-length negotiations”) (internal quotation omitted); In re Holocaust

Victim Assets Litig., 105 F. Supp. 2d 139, 145-46 (E.D.N.Y. 2000) (in determining fairness, the

“consideration focuses on the negotiating process by which the settlement was reached”)

(internal quotation omitted). The presumption applies here.

       The parties negotiated over a three-year period about who was in the class, and sought

Court intervention when they could not agree how to value each class member’s loss. Nothing

in this process speaks of anything other than arm’s length negotiations.

       In assessing who was in the class, there was no collusion. Instead, there was a labor-

intensive process of examining the database of over a million documents that took years, multiple

meetings to debate the parameters of making the determination and tests of various assumptions

an assertions. (Lytle Dec. at ¶¶ 6-49; Moor Dec. at ¶ 7).

       Even though the City indicated in 2016 that it wanted to settle the case, the City did try to

minimize the recovery by claiming that the value of each impounded car should be limited to the




                                                 19
Case: 1:15-cv-02648 Document #: 184-2 Filed: 11/19/20 Page 26 of 64 PageID #:2097




equity that the owner had in the car, which led to Plaintiffs’ Counsel moving for summary

judgment on the issue of the proper measure of damages. (Dkt. 109).

       While Class Counsel did recover almost the entirety of the fair market value of each class

members car, we did not recover interest as allowed at common law on the loss, a measure of

damage found by the Court to be proper. (Dkt. 120 at PageID #637). While Plaintiffs did demand

interest in negotiations, (Moor Dec. at ¶ 10), we could not obtain both fair market value as we

measured it, and interest, a result which does not necessarily argue against preliminary approval

as settlement is a compromise. The Court should “consider the facts in the light most favorable

to the settlement.” Isby, 75 F.3d at 1198-99. Further, the Court should not reject a settlement

“solely because [the settlement] does not provide a complete victory to the plaintiffs.” Isby, 75

F.3d at 1200 and see EEOC v. Hiram Walker & Sons, 768 F.2d 884, 889 (7th Cir. 1985).

       The Preliminary Approval Order specifies that a motion for the approval of fees will be

filed after this motion and before a motion for final approval is filed. Stipulation Exhibit E at §

12.3. (Dkt. 170). Thus, the Court will later decide what attorney’s fees are appropriate in this

matter, though the Stipulation and Agreement of Settlement reports that Plaintiff’s Counsel will

seek a fee of 33 and 1/3rd percent, a fee which is within the range of common in cases of this type.

Taubenfeld v. AON Corp., 415 F.3d 597, 600 (7th Cir. 2005).

               5.      The Stage of the Proceedings and the Amount of Discovery Completed

       The concern addressed by this prong is whether the settlement is premature or collusive.

In re AT&T, 270 F.R.D. at 350. Here, the proposed settlement came after motions on the

pleadings, and after the Court was asked to decide what the proper measure of damages were. In

order to reach this stage, the parties engaged in extensive written discovery, document production

and analysis. (Moor Dec. ¶¶ 7-9; Lytle Dec. at ¶¶ 9-38). It took almost five years to get to this


                                                 20
Case: 1:15-cv-02648 Document #: 184-2 Filed: 11/19/20 Page 27 of 64 PageID #:2098




point. While it is true that no depositions proceeded, it cannot be said that the settlement is

“premature” in the sense that the settlement is collusive or that Plaintiffs’ Counsel is pushing a

premature settlement at the expense of the class. See Mars Steel Corp. v. Cont'l Illinois Nat. Bank

& Tr. Co. of Chicago, 834 F.2d 677, 681 (7th Cir. 1987). The declarations of counsel, and the

amount recovered, show that the substantial work went into recovering value for the owners of

the 356 vehicles that define the class.

       C.      Certification of the Settlement Class is Appropriate

               1.      Rule 23 Prerequisites for Settlement-Class Certification are Satisfied

        To effectuate the Settlement at issue now, the Court must certify a Settlement Class. The

 class are the named owners of 356 automobiles and are listed by name in Stipulation Exhibit A

 (Dkt. 170). The proposed class definition is:

       Named owners of 356 vehicles (estimated) that were impounded by the City of
       Chicago under Chicago Municipal Code § 7-24-225 for a State of Illinois drug
       related offense where the seizure did not result in forfeiture of the vehicle and the
       City of Chicago initiated contact with the lienholder of the vehicle and demanded
       that the lienholder take possession of the vehicle, during the period of March 28,
       2013 through August 1, 2015, and as a result: (1) the vehicle owner was
       permanently deprived of his or her vehicle due to the lienholder taking possession
       of the vehicle, or (2) the vehicle owner was temporarily deprived of the use and
       possession of his or her vehicle.

       The proposed Settlement Class satisfies Rule 23’s requirements. Rule 23(a)(1)-(4) requires

that any proposed class meet four (4) prerequisites: numerosity, commonality, typicality and

adequacy of representation. Here, each element is satisfied.

                       a.      Numerosity—Rule 23(a)(1)

       The Settlement Class Members are numerous rendering permissive joinder impracticable.

“Although there is no ‘bright line’ test for numerosity, a class of forty is generally sufficient.”

McCabe v. Crawford & Co., 210 F.R.D. 631, 643 (N.D. Ill. 2002); see also Muro v. Target Corp.,


                                                 21
Case: 1:15-cv-02648 Document #: 184-2 Filed: 11/19/20 Page 28 of 64 PageID #:2099




No. 04 C 6267, 2005 WL 1405828, at *13 (N.D. Ill. July 15, 2005) (“Although there is no ‘magic

number’ for numerosity, ‘permissive joinder is usually deemed impracticable where the class

members number 40 or more.’”) (citation omitted). Here, 405 people own the 356 automobiles at

issue. Joinder is impractical and numerosity is clearly met.

                       b.      Commonality—Rule 23(a)(2)

       Commonality asks whether class members share at least one common question of law or

fact. Barragan v. Evanger’s Dog & Cat Food Co., 259 F.R.D. 330, 334 (N.D. Ill. 2009). “A

common nucleus of operative fact is usually enough to satisfy the commonality requirement of

Rule 23(a)(2).” Keele v. Wexler, 149 F.3d 589, 594 (7th Cir. 1998). The element “does not

necessitate every class member’s factual or legal situation to be a carbon copy of those of the

named plaintiffs, so the ‘low commonality hurdle is easily surmounted.’” Kaufman v. American

Express Travel Related Servs. Co., 264 F.R.D. 438, 442 (N.D. Ill. 2009) (citation omitted).

       The proposed Settlement Class satisfies the commonality requirement. Each member of

the class suffered the same due process violation, so they share a question of law and fact. Further,

based on expert work and analysis, the alleged damages suffered by the Class are well understood

and have been addressed fairly in the Settlement as explained above.

                       c.      Typicality—Rule 23(a)(3)

       The typicality requirement under Rule 23(a)(3) is “liberally construed” and easily

satisfied. Saltzman v. Pella Corp., 257 F.R.D. 471, 479 (N.D. Ill. 2009); see also Owner-

Operator Indep. Drivers Ass’n v. Allied Van Lines, Inc., 231 F.R.D. 280, 282 (N.D. Ill. 2005)

(typicality is a “low hurdle” requiring “neither complete co-extensivity nor even substantial

identity of claims”). A plaintiff’s claim is typical “if it arises from the same event or practice or

course of conduct that gives rise to the same legal theory.” Rosario v. Livaditis, 963 F.2d 1013,


                                                 22
Case: 1:15-cv-02648 Document #: 184-2 Filed: 11/19/20 Page 29 of 64 PageID #:2100




1018 (7th Cir. 1992) (quoting De La Fuente v. Stokely-Van Camp, Inc., 713 F.2d 225, 232 (7th

Cir. 1983)).

        Here, the Settlement Class’ claims derive from the same overarching operative facts and

bases for relief. This element is satisfied.

                        d.      Adequate representation—Rule 23(a)(4)

         Rule 23(a)(4) requires that the class representatives and class counsel “fairly and

 adequately protect the interests of the class.” This element requires that the class representative

(1) has a “sufficient interest in the outcome to ensure vigorous advocacy” and (2) does “not have

interests that conflict with those of the class”; the element also requires that the class

representative’s lawyers be “qualified, experienced, and able to conduct the litigation.” Holtzman

v. Turza, No. 08 C 2014, 2009 WL 3334909, at *5 (N.D. Ill. Oct. 14, 2009), affirmed on other

grounds, 728 F.3d 682 (7th Cir. 2013); see also Rosario v. Livadtis, 963 F.2d 1013, 1018 (7th Cir.

1992) (“[W]e have not previously interpreted Rule 23(a)(3) to require all class members suffer

the same injury as the named class representative. Instead, we look to the defendant’s conduct

the plaintiff’s legal theory to satisfy Rule 23(a)(3).”) (citation omitted).

        The adequacy requirement places only a “modest” burden on a class representative to

demonstrate ‘[a]n understanding of the basic facts underlying the claims, some general

knowledge, and a willingness and ability to participate in discovery.’” Murray v. E*Trade Fin.

Corp., 240 F.R.D. 392, 398 (N.D. Ill. 2006) (quoting and citing Cavin v. Home Loan Center, Inc.,

236 F.R.D. 287, 393-94 (N.D. Ill. 2006)).

        The Named Plaintiffs’ interests and claims are entirely consistent with those held by the

Settlement Class they represent. See In re AT&T, 270 F.R.D. at 343. As indicated by each of

their declarations, attached to the Amended Memorandum of Law in Support of Plaintiffs’


                                                  23
Case: 1:15-cv-02648 Document #: 184-2 Filed: 11/19/20 Page 30 of 64 PageID #:2101




Uncontested Motion for Preliminary Approval as Group Exhibit I, (Dkt. 164), the Named

Plaintiffs fully understood and accepted their charge as class representatives to stay informed

about the progress of the case and to confer with Class Counsel regarding developments,

including court filings and discovery and, of course, the Settlement and its terms. Named

Plaintiffs also fully understood and accepted their charge as class representatives of bringing suit

on behalf of other people with similar concerns regarding impoundments and of their duty to act

to protect the interests of other class members. Id. Further, since neither conflicting nor

antagonistic claims exist among class members, there are no conflicts of interest, let alone

disqualifying ones. Rosario, 963 F.2d at 1018.

       Finally, Class Counsel are reputable and experienced litigators, having handled several

complex class actions and other complex litigation. The motion practice in this case has been

complex, and discovery has been very extensive and complex. Class Counsel have held their

ground and prosecuted the claims with diligence and vigor. Plaintiffs and their attorneys have

demonstrated they are fully capable of litigating this case and that the interests of the Settlement

Class have been and will be fairly and adequately protected. (Moor Dec.; Lytle Dec.).

               2.      Rule 23(b)(3)

       Once Rule 23(a) is satisfied, the Court must proceed to consider the predominance and

superiority requirements of Rule 23(b)(3), whether “questions of law or fact common to the class

predominate over any [individualized questions], and that a class action is superior to other

available methods for fairly and efficiently adjudicating the controversy.” Fed. R. Civ. P.

23(b)(3). Plaintiffs satisfy these requirements.

                       a.      Common Questions Predominate

       The first part of Rule 23(b)(3) is satisfied when “common questions represent a significant


                                                   24
Case: 1:15-cv-02648 Document #: 184-2 Filed: 11/19/20 Page 31 of 64 PageID #:2102




aspect of a case and . . . can be resolved for all members of a class in a single adjudication.”

Messner v. Northshore Univ. HealthSys., 669 F.3d 802, 815 (7th Cir. 2012) (quoting Charles Alan

Wright & Arthur R. Miller, Federal Practice and Procedure § 1778 (3rd ed. 2011)).

“‘Considerable overlap exists between the court’s determination of commonality and a finding

of predominance. A finding of commonality tends strongly to satisfy a finding of predominance

because, like commonality, predominance is found where there exists a common nucleus of

operative facts.’” Pella, 257 F.R.D. at 484 (quoting Fournigault v. Independence One Mortgage

Corp., 234 F.R.D. 641, 644 (N.D. Ill. 2006)).

       Here, common questions that would be decided on a class-wide basis include whether

each owner was not informed that the City approached their lienholder to coerce it to repossess

the owner’s car without notice and whether this conduct was a due process violation. These

questions arose from a standard policy that allegedly existed in the City’s police department for

several years and was allegedly applied to certain drug-use impoundments where the owner of

the vehicle was financing the purchase. The fact that each proposed class members’ automobile

has a different value, and may have been impounded on different dates, does not defeat the

predominance of common questions given the ease of calculating damages using Kelley Blue

Book’s database. (Moor Dec. at ¶ 10; Lytle Dec. at ¶¶ 41-49).

                      b.      A Class Action is the Superior Method for Adjudicating this
                              Controversy

       The second Rule 23(b) element—superiority of class adjudication—is easily established

here. “A class action is the more efficient procedure for determining liability and damages in a

case such as this, involving a defect that may have imposed costs on tens of thousands of

consumers yet not a cost to any one of them large enough to justify the expense of an individual

suit.” Butler v. Sears, Roebuck and Co., 702 F.3d 359, 362 (7th Cir. 2012). Rule-makers designed

                                                25
Case: 1:15-cv-02648 Document #: 184-2 Filed: 11/19/20 Page 32 of 64 PageID #:2103




the class action device for a case like this: a large number of claims many of which would be

uneconomical to pursue on an individual basis. As the Supreme Court stressed:

       The policy at the very core of the class action mechanism is to overcome the
       problem that small recoveries do not provide the incentive for any individual to
       bring a solo action prosecuting his or her rights. A class action solves this problem
       by aggregating the relatively paltry potential recoveries into something worth
       someone’s (usually an attorney’s) labor.

Amchem Products, Inc. v. Windsor, 521 U.S. 591, 617, 117 S. Ct. 2231, 138 L. Ed. 2d 689 (1997)
(quoting Mace v. Van Ru Credit Corp., 109 F.3d 338, 344 (7th Cir. 1997)).

       In this case, the potential number of Settlement Class Members is numerous, and many

of the individual claims are too small for each individual Settlement Class Member to litigate in

a separate action. The class action device is a viable vehicle by which persons injured by

Defendants’ allegedly wrongful conduct may obtain a remedy. A class action is the appropriate

and superior method for adjudication of these claims, and as such, Rule 23(b)(3) is satisfied.

       While some of the putative class members’ vehicles were worth $60,000, others were only

worth $1,500. It is not clear, given the complexity of the legal issues and valuation issues whether

those members with $60,000 at issue could interest counsel in taking their case on a contingency

basis. Certainly, members whose cars were worth less could not.

       Lastly, given the common questions on liability and the Plaintiffs’ method of valuing a

vehicle’s fair market value on the day of an impoundment, litigation of the class claim would be

manageable.

                       c.      Consideration of the Factors in 23(b)(3)(A)-(D) Support
                               Certification

       Under 23(b)(3)(A), there is no reason to believe that individual class members have a

substantial interest in prosecuting their own actions. Barrios is the only class member known to

have filed any litigation as to the challenged practice, a mandamus action, and Plaintiffs’ Counsel


                                                 26
Case: 1:15-cv-02648 Document #: 184-2 Filed: 11/19/20 Page 33 of 64 PageID #:2104




can represent the class adequately as argued above. As to 23(b)(3)(B), there is no known existing

litigation by or against class members other than this action: the lienholders obtained the car and

had no reason to file, and Plaintiffs’ counsel is not aware of any litigation by a putative class

member for the same or similar relief, apart from Barrios. (Moor Dec. at ¶ 16). As to 23(b)(3)(C),

the Northern District is the best forum as the deprivations all occurred in the District. As to

23(b)(3)(D) when “[c]onfronted with a request for settlement-only class certification, a district

court need not inquire whether the case, if tried, would present intractable management problems,

see Fed. Rule Civ. Proc. 23(b)(3)(D), for the proposal is that there be no trial.” Amchem Products,

Inc. v. Windsor, 521 U.S. 591, 620, 117 S. Ct. 2231, 2248, 138 L. Ed. 2d 689 (1997). However,

there would be none as argued above.

                       d.     The Notice Plan as Implemented Provided Notice to the Vast
                              Majority of the Class

       Rule 23(e) requires the “best notice that is practicable under the circumstances.” Fed. R.

Civ. P. 23(e). Courts have consistently recognized that Rule 23(e) and due process do not require

that every class member receive actual notice, as long as the selected method will likely apprise

interested parties. Newberg on Class Actions § 11.53 (4th ed. 2010); Burns v. Elrod, 757 F.2d 151,

157 (7th Cir. 1985) (notice must be reasonably calculated to reach most interested parties); In re

Prudential Ins. Co. Sales Practices Litig., 177 F.R.D. 216, 234 (D.N.J. 1997) (due process does

not require perfection).

       The Notice Plan was consistent with Rule 23 and Due Process. It included multiple direct

mailings and the issuance of indirect notice in three major news publications, including a Spanish

language publication. The Court previously approved this plan as sufficient and found that “the

Notice defined herein is the best notice practicable and shall constitute due and sufficient

notice to all persons and entities entitled to receive such notice and fully satisfies the

                                                27
Case: 1:15-cv-02648 Document #: 184-2 Filed: 11/19/20 Page 34 of 64 PageID #:2105




requirements of due process and of Rule 23(b)(3).” (Dkt. 172 at ¶ 13).

       “Courts frequently look to the number of opt-outs or objectors as bearing on . . .

the fairness of the settlement . . . The idea is that if few class members seek to exclude themselves

after reviewing the terms of a proposed settlement, this tends to be a vote of confidence in the

settlement by the parties most affected.” T. Eisenberg and G. Miller, The Role of Opt-Outs and

Objections in Class Action Litigation: Theoretical and Empirical Issues, 57 Vand. L. Rev. 1529,

1537 (2004); see also Synfuel, 463 F.3d at 653 (“a district court must consider . . . an evaluation

of the amount of opposition to settlement among affected parties); Barbara J. Rothstein

& Thomas E. Willging, Managing Class Action Litigation: A Pocket Guide for Judges,

3rd Ed., Federal Judicial Center, 31-32 (2010).

       Here, there have been no opt-outs or objections which may be construed as a vote of

confidence and in indication of fairness. All indications are that the Notice Plan, as implemented,

did accord with the requirements of due process and F.R.Civ.P. 23.

       D.      Award of Attorney’s Fees, Costs and Service Awards

       The Plaintiffs rely on their Motion for Fees, Costs and Service Awards filed after this

Motion for Final Approval.

IV.    CONCLUSION

        Based upon the foregoing, and because the proposed Settlement is fair, reasonable, and

 adequate, falls within the range of what might ultimately be approved, and because the notice

 given of the settlement accords with the requirements of due process, Plaintiffs respectfully

 request that the Court enter the Final Judgment and Order attached as Exhibit 1 to the Motion

 for Final Approval.




                                                  28
Case: 1:15-cv-02648 Document #: 184-2 Filed: 11/19/20 Page 35 of 64 PageID #:2106




       WHEREFORE,          Plaintiffs      MANUEL     BARRIOS,      BRANDON        FULLER,       and

SAVANNAH WASHINGTON, by counsel, respectfully request that this Court (1) approve the

proposed settlement, (2) certify a settlement class, (3) approve the notice plan as administered by

JND Legal Administration as the Claims Administrator, and (4) reaffirm the appointment of the

named Plaintiffs as representatives of the proposed settlement class. Plaintiffs further pray for any

other relief that this Court deems just.

                                        Respectfully submitted,


                                        /s/ Edward R. Moor
                                        Edward R. Moor, ARDC #6205169
                                        Moor Law Office, P.C.
                                        One North LaSalle Street, Suite 600
                                        Chicago, Illinois 60602
                                        erm@moorlaw.net

                                        Paul J. Lytle, ARDC #6311194
                                        The Lytle Law Group LLC
                                        1431 Opus Place, Suite 110
                                        Downers Grove, IL 60515
                                        paul@lytlemilan.com

                                        Attorneys for Plaintiffs and the Class




                                                 29
Case: 1:15-cv-02648 Document #: 184-2 Filed: 11/19/20 Page 36 of 64 PageID #:2107




                                EXHIBIT A –

            Keough Declaration on Notice Implementation
Case: 1:15-cv-02648 Document #: 184-2 Filed: 11/19/20 Page 37 of 64 PageID #:2108




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


Manuel Barrios, Brandon Fuller, and Savannah         )
Washington, individually and as                      )
representatives of all similarly situated persons,   )        No.: 15 cv 2648
                                                     )
               Plaintiffs,                           )        The Honorable Joan B. Gottschall
                                                     )
       v.                                            )
                                                     )
The City of Chicago,                                 )
                                                     )
               Defendant.                            )

               DECLARATION OF JENNIFER M. KEOUGH REGARDING
                     IMPLEMENTATION OF NOTICE PLAN

       I, Jennifer M. Keough, declare and state as follows:

                                        INTRODUCTION

       1.      I am Chief Executive Officer of JND Holdings d/b/a JND Class Action

Administration and JND Legal Administration (“JND”). This Declaration is based on my

personal knowledge, as well as upon information provided to me by experienced JND

employees and Counsel for the Plaintiffs (“Counsel”), and if called upon to do so, I could and

would testify competently to the facts contained herein.

       2.      On July 24, 2020, this Court appointed JND Legal Administration as “Claims

Administrator” in response to the Plaintiff’s Amended Motion for Preliminary Approval of the

class action settlement. I had executed an affidavit in support of that Motion which informed

the Court of my qualifications and experience. (Dkt. 164 at Exhibit H).

      3.       I supervised the project managers and oversaw all aspect of the administrative

services provided. I submit this declaration regarding the Notice Program in this action.
Case: 1:15-cv-02648 Document #: 184-2 Filed: 11/19/20 Page 38 of 64 PageID #:2109




                                          CLASS MEMBER DATA

         4.       Between June 5, 2020 and July 10, 2020, JND received from Settlement Class Counsel

PDF documents containing copies of Certificates of Title of a Vehicle (“Certificates”) for 335 of the

356 impounded vehicles along with spreadsheets containing contact information for the Settlement

Class Members culled from impound records for those members for which a title could not be located.

JND reviewed all of the documentation provided and collated contact data for the Settlement Class

Members using the information contained in the Certificates and spreadsheets. The Settlement Class

Member data was promptly loaded into a secure database established for this administration, and JND

certified the mailing data via the Coding Accuracy Support System (“CASS”) in order to ensure the

consistency of the contact information in the database.

         5.       Prior to mailing notices to the owners of the 356 vehicles at issue in the Settlement

Class, JND verified the mailing addresses through the National Change of Address (“NCOA”)

database1 and identified updated addresses for 36 of the Class Members at issue.

                                               MAILED NOTICE

         6.       On August 19, 2020, JND caused the Class Notice, pre-populated Proof of Claim

Forms, and an IRS Form W-9, in English and Spanish, and a business reply envelope (together the

“Notice Packet”) to be mailed via first-class regular mail using the United States Postal Service

(“USPS”) to the Settlement Class Members. A sample of the bi-lingual mailed Notice Packet is

attached hereto as Exhibit A.




1
  The NCOA database is the official United States Postal Service (“USPS”) technology product which makes change
of address information available to mailers to help reduce undeliverable mail pieces before mail enters the mail stream.
This product is an effective tool to update address changes when a person has completed a change of address form
with the USPS. The address information is maintained in the database for 48 months.

                                                           2
Case: 1:15-cv-02648 Document #: 184-2 Filed: 11/19/20 Page 39 of 64 PageID #:2110




                                REMAILING OF THE NOTICE

       7.      As of September 29, 2020, JND had tracked 102 Notice Packets that had been returned

as undeliverable and located an updated address for 66 of the 102 returned Notice Packets after using

TransUnion’s TLO service, which is an advanced skiptrace search service. JND re-mailed the Notice

Packet to those 66 Settlement Class Members for whom a new address was obtained.

       8.      On October 14, 2020, JND mailed a second Notice Packet to 293 Settlement Class

Members who had not yet submitted a completed Proof of Claim Form as provided in § 8.3(f) of the

Stipulation and Settlement Agreement. JND subsequently received 24 Notice Packets returned as

undeliverable at addresses that had not previously been researched and then re-mailed Notice Packets

to 16 of those 24 Settlement Class Members for whom an updated address was located using

Transunion’s TLO service. JND also re-mailed Notice Packets to two Settlement Class Members

whose Notice Packets were returned to JND with a new forwarding address.

       9.      As of the date of this Declaration, JND has issued at least one Notice Packet to

325 Settlement Class Members that were not returned as undeliverable. This represents a delivery rate

of 91.29%.

                                     PUBLISHED NOTICE

       10.     On September 2, 2020, JND caused to be published a half-page Summary Notice

of Proposed Class Action Settlement in the Chicago Sun-Times and a quarter-page announcement

of the Summary Notice in the Chicago Tribune. On September 6, 2020, JND caused to be

published a one-half page Summary Notice in Spanish in La Raza. Copies of the Summary Notices

published in the Sun-Times, Tribune and La Raza are attached as Exhibit B.




                                                 3
Case: 1:15-cv-02648 Document #: 184-2 Filed: 11/19/20 Page 40 of 64 PageID #:2111




                                       INDIRECT NOTICE

       11.     On August 19, 2020, JND established a case-specific Settlement Website

(www.impoundclass.com) on which the Notice and a downloadable Claim Form were posted in

English and Spanish, together with the Settlement Agreement and other important case documents.

The website provides answers to frequently asked questions and contact information for the

Settlement Administrator.

       12.     As of the date of this Declaration, the Settlement Website has tracked 292 unique

users with 922 page views. The website is still live and will contain a copy of the Petition for

Final Approval when filed on November 20, 2020, as well as a copy of the Petition for Attorney’s

Fees, when filed.

                                     TOLL-FREE NUMBER

       13.     On August 19, 2020, JND established a toll-free telephone number

(1-888-383-0341) with an interactive voice recording (IVR) that Class Members can use to obtain

more information about the Settlement or to speak to an associate if they have any further

questions. As of the date of this Declaration, JND has received a total of 132 telephone calls on

the toll-free number and handled 92 live calls.

                                       CLAIMS RECEIVED

       14.     As of the date of this Declaration, JND has received 126 completed Proof of Claim

Forms. According to a list Settlement Class Counsel provided which lists a value for each VIN, the

total value of the claims submitted is $1,848,360.66. Since the claim submission deadline is a postmark

deadline, JND may receive timely claim submissions after the deadline has passed.




                                                  4
Case: 1:15-cv-02648 Document #: 184-2 Filed: 11/19/20 Page 41 of 64 PageID #:2112




        15.    Although all of the Proof of Claim Forms submitted were determined to be valid,

57 claimants did not include a completed W9 with their claim submission. At the request of Class

Counsel, JND has mailed a W9 request to those claimants who did not provide a completed W9.

        16.    As § 5.2 provides that the deadline for the submission of claims is 119 days after

approval of the Settlement by the Chicago City Counsel, or November 18, 2020, given that the City

Council approved the Settlement on July 22, 2020, there may be additional claims to report by the time

of the Final Approval Hearing.

                                     OPT-OUT REQUESTS

        17.    The Class Notice informed Settlement Class Members that any Settlement Class

Member who wished to exclude themselves from the Settlement (“opt-out”) had to mail a

completed and signed opt-out notice to JND so that it is received by no later than November 18,

2020.

        18.    As of the date of this Declaration, JND has received no opt-out requests.

                                          OBJECTIONS

        19.    The Class Notice informed Settlement Class Members who wished to object to the

proposed Settlement that they could do so by filing a written objection with the Court so that it is

received by no later than November 18, 2020.

        20.    As of the date of this Declaration, JND has not received, and is not aware of, any

objections submitted by Settlement Class Members.

                         SETTLEMENT ADMINISTRATION COSTS

        21.    JND’s actual costs incurred through October 31, 2020, for services in connection with

the administration of this Settlement are $46,679.24. As for the remaining costs for completion of the




                                                  5
Case: 1:15-cv-02648 Document #: 184-2 Filed: 11/19/20 Page 42 of 64 PageID #:2113




administration, JND estimates that it will incur approximately an additional $13,464.00 for services in

connection with the administration of this Settlement.

                              DEPOSIT OF SETTLEMENT FUNDS

       22.     On or before November 25, 2020, the Defendant will wire $4,950,000.00 to JND for

deposit into a Settlement Escrow Account JND established in accordance with § 3.2 of the Second

Amended Stipulation and Agreement of Settlement. This money will be held until direction is given

by the Court after the Final Fairness Hearing is conducted.



       I declare under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct.

       Executed on November 17, 2020, at Seattle, Washington.




                                          By:
                                                Jennifer M. Keough




                                                   6
Case: 1:15-cv-02648 Document #: 184-2 Filed: 11/19/20 Page 43 of 64 PageID #:2114




                            KEOUGH EXHIBIT A –

                   The Notice Packet mailed in 15-cv-2648
Case: 1:15-cv-02648 Document #: 184-2 Filed: 11/19/20 Page 44 of 64 PageID #:2115



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION



 MANUEL BARRIOS, et al.,

                                   Plaintiffs,
                                                                No. 1:15-cv-02648
                      v.
                                                          Honorable Joan B. Gottschall
 THE CITY OF CHICAGO,

                                  Defendant.



                NOTICE OF PROPOSED CLASS ACTION SETTLEMENT
                        AND FINAL FAIRNESS HEARING

  PLEASE READ THIS NOTICE CAREFULLY. THIS NOTICE IS TO INFORM YOU
      OF A PROPOSED SETTLEMENT THAT MAY AFFECT YOUR RIGHTS.

                              A federal court authorized this notice.
          This is not a solicitation from a lawyer or a notice of a lawsuit against you.

You may be entitled to a payment if you are a member of the Settlement Class that is
described in this Notice. The proposed Settlement Agreement is with the City of Chicago, which
has agreed to create a Four Million Nine Hundred and Fifty Thousand Dollar and Zero Cents
($4,950,000.00) cash Settlement Fund from which 356 eligible individuals may receive cash
payments. If you are one of the persons who owned one of the 356 vehicles, the cash payment
you are presumably entitled to has been determined using data from Kelley Blue Book and by
considering the fair market value of your vehicle at the time it was seized.

You may be a member of the Settlement Class if you owned one of the 356 vehicles that were
impounded by the City of Chicago under Chicago Municipal Code § 7-24-225 for a State of Illinois
drug related offense where the seizure did not result in forfeiture of the vehicle and the City of
Chicago initiated contact with your finance company (lienholder) or lessor of the vehicle and
demanded that the company take possession of the vehicle, during the period of March 28, 2013
through August 1, 2015, and as a result: (1) you were permanently deprived of your vehicle due to
the lienholder taking possession of your vehicle; or (2) you were temporarily deprived of the use
and possession of your vehicle.

You can confirm that you are one of the persons eligible under the above definition by seeing if
your name appears on the list of “owners” at www.impoundclass.com/Owners.
Case: 1:15-cv-02648 Document #: 184-2 Filed: 11/19/20 Page 45 of 64 PageID #:2116



                                       BASIC INFORMATION

 Why Did I Get This Notice?

You received this Notice either because: (i) you requested it; or (ii) City of Chicago records
indicate that you may have been the owner of a vehicle impounded by the Chicago Police
Department during the Settlement Class Period for a narcotics related offense. If you were the
owner of such a vehicle, you may be a member of the Settlement Class.

 What Is The Lawsuit About?

The lawsuit claims that the Chicago Police Department wrongfully engaged in a purported policy,
pattern and/or practice of depriving owners of vehicles seized for potential drug-related offenses
by contacting the finance company (lienholder) or lessor of the vehicle and then transferring the
vehicle to those companies without providing the owner of the vehicle with a forfeiture hearing or
equal opportunity to recover their vehicle in violation of the owner’s due process rights.

By agreeing to the proposed settlement described in this Notice, Defendant makes no admission
as to the truth of these allegations, and it denies any and all wrongdoing.

 What Is A “Lienholder”?

A lienholder is a lender that legally has an interest in your property until you pay it off in full. The
lender — which can be a bank, financial institution or private party — holds a lien, or legal claim,
on the property because they lent you the money to purchase it.

 How Do I Submit A Claim?

Attached to this Notice is a Claim Form. YOU MUST FILL OUT AND SIGN THE CLAIM
FORM AND SUBMIT IT TO THE CLAIMS ADMINISTRATOR, BY U.S. MAIL, FAX, HAND
DELIVERY OR E-MAIL (IN PDF FORMAT):

                                Barrios et al. v. City of Chicago
                                 c/o JND Legal Administration
                                         P.O. Box 91209
                                   Seattle, Washington 98111
                                   Toll Free: 1-888-383-0341
                                Email: info@impoundclass.com
                                Website: www.impoundclass.com

THE PROOF OF CLAIM FORM MUST BE RECEIVED ON OR BEFORE NOVEMBER
18, 2020. IF YOU DO NOT SUBMIT YOUR SIGNED CLAIM FORM BY THIS
DEADLINE, YOU WILL BE DEEMED TO HAVE WAIVED YOUR RIGHT TO
RECEIVE ANY PAYMENT FROM THE SETTLEMENT FUND.

You must complete the Proof of Claim Form in order to be eligible to receive any benefit
from the Settlement, and the Claim Form must be received on time and in accordance with


Questions? Visit www.impoundclass.com or call toll free at 1-888-383-0341                       Page 2
Case: 1:15-cv-02648 Document #: 184-2 Filed: 11/19/20 Page 46 of 64 PageID #:2117



this Notice. Be advised that in some instances, the Claims Administrator may require you to
submit written documentation supporting your Proof of Claim. If you are part of the Class and do
nothing, you will not be paid anything and will lose your right to bring a separate lawsuit.

As a Settlement Class member, you will be bound by all proceedings, orders and judgments entered
in connection with the proposed settlement and Settlement Agreement, including the release,
covenant not to sue, and dismissal with prejudice described below.

 What If I Do Not Want To Be Part Of The Settlement?

If you do not want to be a member of the Settlement Class and participate in the proposed
Settlement, then you must send a signed statement to that effect that includes your name, address,
and telephone number, to the Claims Administrator identified above.
TO BE CONSIDERED TIMELY AND TO EFFECTIVELY OPT OUT OF THE
SETTLEMENT, YOUR COMPLETED AND SIGNED OPT-OUT NOTICE MUST BE
RECEIVED BY THE CLAIMS ADMINISTRATOR BY NO LATER THAN
NOVEMBER 18, 2020. IF IT IS NOT RECEIVED BY THE CLAIMS ADMINISTRATOR
BY THAT DATE, YOUR RIGHT TO OPT OUT WILL BE DEEMED WAIVED AND YOU
WILL BE BOUND BY ALL ORDERS AND JUDGMENTS ENTERED IN CONNECTION
WITH THE SETTLEMENT.

If you choose to opt out of the settlement and the Settlement Class, you will not receive any
payment under the proposed settlement and your claims will not be released. You will also not be
allowed to comment on or object to the proposed Settlement.

 Are There Any Limits On The Amount I Can Recover?

A Claims Administrator hired by Class Counsel will administer the settlement. The Claims
Administrator will review all claims and determine whether they are valid.

Eligible individuals may receive a one-time payment of up to the fair market value of their vehicle
when it was seized. The total amount of money available from the Settlement Fund for approved
claims is limited to $4,950,000.00, minus Attorneys’ Fees, incentive payments to the named
Plaintiffs, and Administrative Expenses. If this limit is reached or exceeded, your claim will be
pro-rated based on the number of Class Members who file valid and timely Proofs of Claim.

If the number of valid and timely claims submitted is less than the funds available for the payment
of claims, then the difference between the total amount of approved claims and the Settlement
Fund will be paid to the City of Chicago.

 How Is The Validity Of A Claim Determined?

A Claims Administrator will determine whether a claim is timely, valid and payable from the
Settlement Fund based on information you provide on the Claim Form and supporting
documentation that you provide, as well as information provided by the City. The Claims
Administrator has complete and final authority to determine whether a claim shall be valid and
paid, and its decision shall be final. In the event that your claim is denied, you will be granted an


Questions? Visit www.impoundclass.com or call toll free at 1-888-383-0341                     Page 3
Case: 1:15-cv-02648 Document #: 184-2 Filed: 11/19/20 Page 47 of 64 PageID #:2118



additional seven (7) days to provide additional documentation to support your claim. The denial
of a claim can be appealed to the District Court. If your claim is denied, the Claims Administrator
will provide you with information regarding how to appeal that denial.

 Who Are The Attorneys Appointed To Represent The Settlement Class?

The Court has appointed the following attorneys as Class Counsel to represent the Settlement Class:

                                       Edward R. Moor
                                    Moor Law Office, P.C.
                               One North LaSalle Street, Suite 600
                                    Chicago, Illinois 60602

                                          Paul J. Lytle
                                      Lytle & Milan, LLC
                                 1142 W. Madison St., Suite 306
                                    Chicago, Illinois 60607

 How Will The Lawyers Be Paid?

Since the lawsuit began on March 28, 2015, the attorneys representing the Settlement Class have
devoted substantial resources and expenditures in pursing the claims raised in this litigation on
behalf of Plaintiffs and the Settlement Class Members purely on a contingent fee basis, and these
law firms have received no compensation for their services or reimbursement of their expenses.
As part of the proposed Settlement, Class Counsel will ask the Court to approve an amount of
attorneys’ fees not to exceed 33% or $1,650,000.00 of the Settlement Fund and for reimbursement
of expenses.

 Should I Get My Own Lawyer?

You do not need to hire your own lawyer, but you are free to do so. However, if you want your
own lawyer to speak for you or appear in Court, you must file a Notice of Appearance. Hiring a
lawyer to appear for you in the lawsuit will be at your own expense.

                     COMMENTING ON THE PROPOSED SETTLEMENT

 Can I Comment On, Or Object To, The Proposed Settlement?

If you have comments about, or disagree with, any aspect of the Proposed Settlement, you may
express your views to the Court in writing. The written response should include your name,
address, telephone number and a brief explanation of your comment or reason for objection. Your
written response must clearly identify any and all witnesses, along with their testimony,
documents, and other evidence of any kind that you anticipate will be presented at the Final
Approval Hearing. The document must be signed to ensure the Court’s review. The response
must be received on or before November 18, 2020, and mailed to:




Questions? Visit www.impoundclass.com or call toll free at 1-888-383-0341                    Page 4
Case: 1:15-cv-02648 Document #: 184-2 Filed: 11/19/20 Page 48 of 64 PageID #:2119



                                         Clerk of Court
                        Everett McKinley Dirksen United States Courthouse
                                   219 South Dearborn Street
                                     Chicago, Illinois 60604

Your document must clearly state that it relates to Civil Action Number 15-cv-02648.

You must also send a copy of your comment or objection by first class mail to one of the attorneys
for the Settlement Class listed above and to one of the attorneys for the Defendants listed below,
not later than November 18, 2020:

                                            Allan T. Slagel
                                        Jonathan B. Amarilio
                                          Anne L. Yonover
                                   Taft Stettinius & Hollister LLP.
                                  111 E. Wacker Drive, Suite 2800
                                       Chicago, Illinois 60601

 Dismissal With Prejudice, Approval Of The Proposed Settlement And Release Of Claims

If the Court approves the proposed Settlement, it will enter a judgment dismissing the litigation
with prejudice as to all claims against Defendant. In addition, Defendant will receive from the
Settlement Class (except for those persons that have timely opted out of the Settlement) a release
and discharge of all claims, demands, actions, suits, and causes of action that have been brought
or could have been brought, are currently pending or were pending, or are ever brought in the
future, by any Settlement Class Member against any Defendant, in any forum, whether known or
unknown, asserted or unasserted, under or pursuant to any statute, regulation, common law or
equity, that relate in any way, directly or indirectly, to facts, acts, events, transactions, occurrences,
courses of conduct, representations, omissions, circumstances or other matters referenced in any
claim raised in the litigation.

This means that all Settlement Class Members who have not opted out of the settlement will be
forever barred from bringing, continuing, or being part of any claim or lawsuit against the City of
Chicago, or the Chicago Police Department or their employees, personnel, or representatives,
relating to the impoundment of their vehicles. If you fall within the class definition and do not
want to be prevented from bringing, continuing or being a part of such a lawsuit, you must exclude
yourself from the Settlement Class and proposed Settlement as explained above.

 The Court’s Final Approval Hearing

The U.S. District Court will hold a Final Approval Hearing on December 18, 2020, at 9:30 a.m. to
consider whether the proposed Settlement is fair, reasonable, and adequate. The hearing will be
conducted by teleconference. At the Hearing, the Court may decide whether to approve the
proposed Settlement and the request for attorneys’ fees and reimbursement of expenses. If
comments or objections have been timely received, the Court will consider them at that time.

Note: The Hearing may be postponed to a different date without additional notice. Updated
information will be posted on the settlement website, www.impoundclass.com.

Questions? Visit www.impoundclass.com or call toll free at 1-888-383-0341                         Page 5
Case: 1:15-cv-02648 Document #: 184-2 Filed: 11/19/20 Page 49 of 64 PageID #:2120



 Must I Attend The Final Approval Hearing?

Attendance is not required, even if you properly mailed a written response. If you or your personal
attorney still wants to attend the Hearing, you may contact the Claims Administrator at 1-888-383-
0341 or by email at info@impoundclass.com, or you may contact Class Counsel, to obtain the
information necessary to attend by telephone. However, it is not necessary that either of you
attend. As long as your comment or objection was received before the deadline, the Court will
consider it.

If you want your own lawyer instead of Class Counsel to speak at the Final Approval Hearing, you
must give the Court a paper that is called a “Notice of Appearance.” The Notice of Appearance
should include the name and number of the lawsuit Civil Action Number: 15-cv-02648, and must
state that you wish to enter an appearance at the Final Approval Hearing. It also must include your
name, address, telephone number, and signature. Your Notice of Appearance must be received
on or before November 18, 2020. You cannot speak at the Hearing if you ask to be excluded
from the Proposed Settlement Class or are not submitting a Claim Form now.

The Notice of Appearance must be filed with the Court at the following address:

                                       Clerk of Court
                      Everett McKinley Dirksen United States Courthouse
                                 219 South Dearborn Street
                                   Chicago, Illinois 60604

The Notice of Appearance must be filed using the following Civil Action Number: 15-cv-02648.

                               GETTING MORE INFORMATION

 Where Do I Obtain More Information?

You can look at and copy the legal documents filed with the Court at any time during regular
business hours at the Office of the Clerk of Court, Clerk of Court Everett McKinley Dirksen United
States Courthouse, 219 South Dearborn Street, 20th Floor, Chicago, Illinois 60604.

In addition, if you have any questions about the lawsuit or this Notice, you may:

       •   Contact the Claims Administrator           at:   1-888-383-0341    or    by   email   at
           info@impoundclass.com.

       •   Visit the website at www.impoundclass.com.



           DO NOT CONTACT THE JUDGE OR HER STAFF.




Questions? Visit www.impoundclass.com or call toll free at 1-888-383-0341                   Page 6
     Case: 1:15-cv-02648 Document #: 184-2 Filed: 11/19/20 Page 50 of 64 PageID #:2121



                           TRIBUNAL DE DISTRITO DE LOS ESTADOS UNIDOS
                               PARA EL DISTRITO NORTE DE ILLINOIS
                                          DIVISIÓN ESTE



MANUEL BARRIOS, et al.,

                                Demandantes,
                                                                   N.° 1:15-cv-02648
                      v.
                                                              Honorable Joan B. Gottschall
THE CITY OF CHICAGO,

                                  Demandada.



             AVISO DE PROPUESTA DE CONCILIACIÓN DE DEMANDA COLECTIVA
                       Y AUDIENCIA DE IMPARCIALIDAD DEFINITIVA

 LEA CUIDADOSAMENTE ESTE AVISO. MEDIANTE ESTE AVISO SE LE INFORMA ACERCA
    DE UNA PROPUESTA DE CONCILIACIÓN QUE PUEDE AFECTAR SUS DERECHOS.

                                  Un tribunal federal autorizó este aviso.
   Esto no es una oferta de representación por parte de un abogado o un aviso de demanda en su contra.

Usted podría tener derecho a un pago si es miembro del Grupo de la conciliación que se describe en este
Aviso. La propuesta de Acuerdo de conciliación se relaciona con la Ciudad de Chicago, la cual ha acordado
crear un Fondo de conciliación en efectivo de cuatro millones novecientos cincuenta mil dólares con cero
centavos ($4,950,000.00), del cual 356 individuos elegibles podrán recibir pagos en efectivo. Si usted es una
de las personas que poseía uno de los 356 vehículos, el pago en efectivo al que presuntamente tendría derecho
se determinó utilizando datos de Kelley Blue Book, teniendo en cuenta el valor justo de mercado de su
vehículo al momento en que fue incautado.

Usted puede ser miembro del Grupo de la conciliación si era propietario de uno de los 356 vehículos que
fueron incautados por la Ciudad de Chicago en virtud del art. 7-24-225 del Código Municipal de Chicago por
un delito vinculado con drogas en el estado de Illinois, en cuyo caso, la retención no dio lugar al decomiso del
vehículo y la Ciudad de Chicago inició un contacto con la compañía financiera (acreedor prendario) o el
arrendador del vehículo y exigió a la compañía que tomara posesión del vehículo, durante el período
comprendido entre el 28 de marzo de 2013 y el 1 de agosto de 2015 y, como consecuencia de ello: (1) se lo
privó de forma permanente de su vehículo debido a que el acreedor prendario tomó posesión de su vehículo o
(2) se lo privó de manera temporal del uso y de la posesión de su vehículo.

Puede confirmar si es una de las personas elegibles en virtud de la definición anterior al ver si su nombre
aparece en la lista de “propietarios” en www.impoundclass.com/Owners.
     Case: 1:15-cv-02648 Document #: 184-2 Filed: 11/19/20 Page 51 of 64 PageID #:2122



                                             INFORMACIÓN BÁSICA

¿Por qué recibí este Aviso?

Usted recibió este Aviso por alguno de los siguientes motivos: (i) porque lo solicitó; o (ii) porque los registros
de la Ciudad de Chicago indican que usted puede haber sido el propietario de un vehículo incautado por el
Departamento de Policía de Chicago durante el Período de la conciliación en la demanda colectiva por un
delito relacionado con narcóticos. Si usted fuera el propietario de alguno de estos vehículos, podría ser
miembro del Grupo de la conciliación.

¿De qué trata la demanda?

En la demanda, se alega que el Departamento de Policía de Chicago llevó a cabo injustamente una presunta
política, patrón o práctica de privación a los propietarios de vehículos retenidos por posibles delitos vinculados
con drogas, al ponerse en contacto con la compañía financiera (acreedor prendario) o el arrendador del
vehículo y luego transferir el vehículo a dichas compañías sin proporcionar al propietario del vehículo una
audiencia de decomiso o la oportunidad equitativa de recuperar su vehículo, lo cual infringió los derechos de
debido proceso del propietario.

Al aceptar la propuesta de conciliación que se describe en este Aviso, la Demandada no admite de ninguna
manera la verdad de estas acusaciones, y niega cualquier y todo acto ilícito.

¿Qué es un “acreedor prendario”?

Un acreedor prendario es un prestamista que legalmente tiene un derecho sobre uno de sus bienes hasta que
usted cancele la deuda en su totalidad. El prestamista, que puede ser un banco, una institución financiera o una
parte privada, tiene un gravamen, o un derecho legal, sobre el bien porque le prestó el dinero a usted para
comprarlo.

¿Cómo presento un reclamo?

Se adjunta a este Aviso un Formulario de reclamo. DEBE COMPLETAR Y FIRMAR EL FORMULARIO DE
RECLAMO Y ENVIARLO AL ADMINISTRADOR DE RECLAMOS, POR CORREO POSTAL DE LOS
EE. UU., FAX, ENTREGA EN MANO O CORREO ELECTRÓNICO (EN FORMATO PDF):

                                     Barrios et al. v. City of Chicago
                                      c/o JND Legal Administration
                                               P.O. Box 91209
                                         Seattle, Washington 98111
                                    Llamada gratuita: 1-888-383-0341
                                Correo electrónico: info@impoundclass.com
                                    Sitio web: www.impoundclass.com


EL FORMULARIO DE COMPROBANTE DE RECLAMO DEBE RECIBIRSE A MÁS TARDAR EL
18 DE NOVIEMBRE DE 2020. SI NO PRESENTA SU FORMULARIO DE RECLAMO FIRMADO
DENTRO DE DICHO PLAZO, SE CONSIDERARÁ QUE HA RENUNCIADO A SU DERECHO DE
RECIBIR UN PAGO DEL FONDO DE CONCILIACIÓN.



¿Tiene preguntas? Visite www.impoundclass.com o llame al 1-888-383-0341                       Página 2
     Case: 1:15-cv-02648 Document #: 184-2 Filed: 11/19/20 Page 52 of 64 PageID #:2123



Debe completar el Formulario de comprobante de reclamación para ser elegible para recibir cualquier
tipo de beneficio de la Conciliación, y el Formulario de reclamo debe recibirse a tiempo y conforme a
este Aviso. Tenga en cuenta que, en algunos casos, el Administrador de reclamos podrá requerirle que envíe
documentación escrita que respalde su Comprobante de reclamo. Si usted es parte del Grupo y no hace nada,
no se le pagará nada y perderá su derecho a presentar una demanda separada.

Como miembro del Grupo de la conciliación, usted quedará obligado por todos los procedimientos,
resoluciones y sentencias que se emitan en relación con la propuesta de conciliación y el Acuerdo de
conciliación, lo que incluye la exoneración, el pacto de no demandar y la desestimación sin derecho a reclamar
nuevamente que se describen a continuación.

¿Qué sucede si no deseo participar de la conciliación?

Si no desea ser miembro del Grupo de la conciliación y participar en la propuesta de Conciliación, debe enviar
una declaración firmada a tal efecto, en donde incluya su nombre, dirección y número de teléfono, al
Administrador de reclamos identificado anteriormente.
PARA QUE SU PRESENTACIÓN SE CONSIDERE OPORTUNA Y USTED PUEDA EXCLUIRSE
EFECTIVAMENTE DE LA CONCILIACIÓN, EL ADMINISTRADOR DE RECLAMOS DEBE
RECIBIR SU AVISO DE EXCLUSIÓN COMPLETADO Y FIRMADO A MÁS TARDAR EL 18 DE
NOVIEMBRE DE 2020. SI EL ADMINISTRADOR DE RECLAMOS NO RECIBE EL AVISO
DENTRO DE ESE PLAZO, SE CONSIDERARÁ QUE RENUNCIÓ A SU DERECHO DE
EXCLUIRSE Y QUEDARÁ OBLIGADO POR TODAS LAS RESOLUCIONES Y SENTENCIAS
DICTADAS EN RELACIÓN CON LA CONCILIACIÓN.

Si decide excluirse de la conciliación y del Grupo de la conciliación, no recibirá ningún pago según la
propuesta de conciliación y no tendrá lugar la exoneración de sus reclamos. Tampoco tendrá derecho a realizar
comentarios ni formular objeciones respecto de la propuesta de Conciliación.

¿Hay algún límite en la cantidad que puedo cobrar?

Un Administrador de reclamos contratado por los Abogados del grupo administrará la conciliación. El
Administrador de reclamos analizará todos los reclamos y determinará si son válidos.

Las personas elegibles podrán recibir un pago único que puede llegar, como máximo, al valor justo de mercado
de su vehículo al momento en que se retuvo. La cantidad total de dinero disponible del Fondo de la
conciliación para reclamos aprobados está limitada a $4,950,000.00, menos los honorarios de abogados, pagos
de incentivo a los Demandantes nombrados y Gastos administrativos. Si se alcanza o se supera ese límite, su
reclamo se prorrateará en función de la cantidad de Miembros del grupo que presenten Comprobantes de
reclamo válidos y oportunos.

Si la cantidad de reclamos válidos y oportunos presentados es menor que los fondos disponibles para el pago
de reclamos, entonces la diferencia entre el monto total de reclamos aprobados y el Fondo de la conciliación se
pagará a la Ciudad de Chicago.

¿Cómo se determina la validez de un reclamo?

Un Administrador de reclamos determinará si un reclamo es oportuno, válido y pagadero del Fondo de la
conciliación a partir de la información que usted brinde en el Formulario de reclamo y la documentación de
respaldo que usted proporcione, así como la información proporcionada por la Ciudad. El Administrador de
reclamos tiene autoridad plena y final para determinar si un reclamo debe considerarse válido y pagarse, y su
¿Tiene preguntas? Visite www.impoundclass.com o llame al 1-888-383-0341                     Página 3
     Case: 1:15-cv-02648 Document #: 184-2 Filed: 11/19/20 Page 53 of 64 PageID #:2124



decisión será definitiva. En caso de que se deniegue su reclamo, se le concederán siete (7) días adicionales para
proporcionar documentación adicional que respalde su reclamo. La denegación del reclamo puede ser apelada
ante el Tribunal de Distrito. Si su reclamo es denegado, el Administrador de reclamos le proporcionará
información sobre cómo apelar la decisión negativa.

¿Quiénes son los abogados designados para representar al Grupo de la conciliación?

El Tribunal ha designado a los siguientes letrados como Abogados del grupo para representar al Grupo de la
conciliación:

                                              Edward R. Moor
                                           Moor Law Office, P.C.
                                      One North LaSalle Street, Suite 600
                                           Chicago, Illinois 60602

                                                 Paul J. Lytle
                                             Lytle & Milan, LLC
                                        1142 W. Madison St., Suite 306
                                           Chicago, Illinois 60607

¿Cómo se les pagará a los abogados?

Desde que se inició la demanda, el 28 de marzo de 2015, los abogados que representan al Grupo de la
conciliación han dedicado recursos y efectuado gastos sustanciales en la consecución de los reclamos
planteados en este litigio en nombre de los Demandantes y los Miembros del grupo de la conciliación, sobre la
base de honorarios puramente contingentes, y estos bufetes no han recibido ninguna compensación por sus
servicios o el reembolso de sus gastos. Como parte de la propuesta de Conciliación, los Abogados del grupo le
pedirán al Tribunal que apruebe honorarios de abogados por un monto que no exceda el 33% o $1,650,000.00
del Fondo de la conciliación y para el reembolso de los gastos.

¿Debo contratar a mi propio abogado?

No es necesario que contrate a su propio abogado, pero puede hacerlo. Sin embargo, si desea que su propio
abogado hable por usted o comparezca ante el Tribunal, debe presentar un Aviso de comparecencia. La
contratación de un abogado que comparezca en su representación en la demanda será a su propio costo.

                           COMENTARIOS SOBRE LA PROPUESTA DE CONCILIACIÓN

¿Puedo hacer comentarios u objeciones respecto de la propuesta de Conciliación?

Si tiene algún comentario o está en desacuerdo en relación con algún aspecto de la propuesta de Conciliación,
puede expresar su opinión al Tribunal por escrito. La respuesta escrita debe incluir su nombre, dirección,
número de teléfono y una breve explicación del comentario o del motivo de objeción. Su respuesta escrita debe
identificar claramente a todos y cada uno de los testigos, junto con sus testimonios, documentos y pruebas de
cualquier otro tipo que usted anticipe que se presentarán en la Audiencia de aprobación definitiva. El
documento debe estar firmado para garantizar que el Tribunal lo analice. La respuesta debe recibirse a más
tardar el 18 de noviembre de 2020, y enviarse por correo postal a:




¿Tiene preguntas? Visite www.impoundclass.com o llame al 1-888-383-0341                      Página 4
     Case: 1:15-cv-02648 Document #: 184-2 Filed: 11/19/20 Page 54 of 64 PageID #:2125



                                            Clerk of Court
                           Everett McKinley Dirksen United States Courthouse
                                      219 South Dearborn Street
                                        Chicago, Illinois 60604

Su documento debe indicar claramente que se relaciona con el número de acción civil 15-cv-02648.

También debe enviar una copia de su comentario u objeción por correo de primera clase a uno de los
abogados del Grupo de la conciliación indicados anteriormente y a uno de los abogados de la Demandada
indicados a continuación, a más tardar el 18 de noviembre de 2020:

                                              Allan T. Slagel
                                          Jonathan B. Amarilio
                                            Anne L. Yonover
                                     Taft Stettinius & Hollister LLP.
                                    111 E. Wacker Drive, Suite 2800
                                         Chicago, Illinois 60601

Desestimación sin derecho a reclamar nuevamente, aprobación de la Propuesta de conciliación y
exoneración de reclamos

Si el Tribunal aprueba la propuesta de Conciliación, dictará una sentencia en la cual desestime el litigio
sin posibilidad de invocar nuevamente ninguno de los reclamos contra la Demandada. Además, la
Demandada recibirá, del Grupo de la conciliación (excepto quienes hayan optado oportunamente por
excluirse de la Conciliación), una exoneración y liberación de todos los reclamos, intimaciones, acciones,
demandas y fundamentos de demanda que uno de los Miembros del grupo de la conciliación hubiera o
pudiera haber presentado, que tenga actualmente o pueda haber tenido en trámite, o que en algún
momento futuro pueda iniciar contra alguna de las Demandadas, en cualquier foro, ya sean conocidos o
desconocidos, invocados o no, en virtud de cualquier ley, disposición, régimen de derecho común o
equidad, que se relacionen de cualquier manera, directa o indirectamente, con los hechos, actos, eventos,
transacciones, acontecimientos, conductas, declaraciones, omisiones, circunstancias u otros asuntos a los
que se haga referencia en cualquier reclamo planteado en el litigio.

Esto significa que los Miembros del grupo de la conciliación que no hayan optado por excluirse de la
conciliación no podrán nunca más iniciar, continuar o ser parte de ningún reclamo o demanda contra la
Ciudad de Chicago, o el Departamento de Policía de Chicago o sus empleados, personal o representantes,
en relación con la incautación de sus vehículos. Si usted entra dentro de la definición de grupo y no desea
que se le impida iniciar, continuar o ser parte de dicha demanda, debe excluirse del Grupo de la
conciliación y de la propuesta de Conciliación como se explicó anteriormente.

Audiencia de aprobación definitiva del Tribunal

El Tribunal de Distrito de EE. UU. llevará a cabo una Audiencia de aprobación definitiva el 18 de
diciembre de 2020 a las 9:30 a. m. para analizar si la propuesta de Conciliación resulta justa, razonable y
adecuada. La audiencia se llevará a cabo por teleconferencia. En la Audiencia, el Tribunal podrá decidir si
aprueba la propuesta de Conciliación y la solicitud de honorarios de abogados y el reembolso de gastos. Si
se hubieran recibido comentarios u objeciones oportunamente, el Tribunal los considerará en ese
momento.


¿Tiene preguntas? Visite www.impoundclass.com o llame al 1-888-383-0341                 Página 5
     Case: 1:15-cv-02648 Document #: 184-2 Filed: 11/19/20 Page 55 of 64 PageID #:2126



Nota: La Audiencia podrá postergarse a una fecha u hora diferentes sin aviso adicional. La información
actualizada se publicará en el sitio web de la conciliación, www.impoundclass.com.

¿Debo asistir a la audiencia de aprobación definitiva?

No es necesario que asista, incluso si envió correctamente una respuesta escrita por correo postal. Si usted
o su abogado personal aun así desean asistir a la Audiencia, puede comunicarse con el Administrador de
reclamos al 1-888-383-0341 o por correo electrónico a info@impoundclass.com, o puede comunicarse con
los Abogados del grupo, para obtener la información necesaria para asistir por teléfono. Sin embargo, no
es necesario que ninguno de los dos asista. Siempre y cuando su comentario u objeción hayan sido
recibidos dentro del plazo, el Tribunal lo considerará.

Si desea que su propio abogado en lugar de los Abogados del grupo hable en la Audiencia de aprobación
definitiva, debe entregar al Tribunal un documento que se llama “Aviso de comparecencia”. El Aviso de
comparecencia debe incluir el nombre y el número de la demanda, Número de acción civil: 15-cv-02648,
y debe indicar que desea registrar una comparecencia a la Audiencia de aprobación definitiva. También
debe incluir su nombre, dirección, número de teléfono y firma. Su Aviso de comparecencia debe ser
recibido a más tardar el 18 de noviembre de 2020. Usted no podrá hablar en la Audiencia si solicita ser
excluido del Grupo de la propuesta de conciliación o si no presenta un Formulario de reclamo ahora.

El Aviso de comparecencia debe presentarse ante el Tribunal en la siguiente dirección:

                                            Clerk of Court
                           Everett McKinley Dirksen United States Courthouse
                                      219 South Dearborn Street
                                        Chicago, Illinois 60604

El Aviso de comparecencia debe presentarse utilizando el siguiente Número de acción civil: 15-cv-02648.

                                     OBTENER MÁS INFORMACIÓN

¿Dónde puedo obtener más información?

Puede examinar y copiar los documentos legales presentados ante el Tribunal en cualquier momento
durante el horario de atención regular en la Secretaría del Tribunal: Clerk of Court Everett McKinley
Dirksen United States Courthouse, 219 South Dearborn Street, 20th Floor, Chicago, Illinois 60604.

Además, si tiene alguna pregunta sobre la demanda o este Aviso, puede:

       •   Comunicarse con el Administrador de reclamos al: 1-888-383-0341 o por correo electrónico a
           info@impoundclass.com.

       •   Visite el sitio web: www.impoundclass.com.

           NO SE COMUNIQUE CON LA JUEZA O SU PERSONAL.



¿Tiene preguntas? Visite www.impoundclass.com o llame al 1-888-383-0341                  Página 6
Case: 1:15-cv-02648 Document #: 184-2 Filed: 11/19/20 Page 56 of 64 PageID #:2127

                                     PROOF OF CLAIM FORM
             Barrios, et al., v. The City of Chicago, Case No. 15-cv-2648 (N.D. Ill.) (J. Gottschall)

 Inventory No.: <<InventoryNumber>>                            If you are a member of the Settlement Class, as
                                                          defined below, then in order to receive any money
 VIN: <<VIN>>
                                                          from the settlement fund, you must return this form,
 Date Towed: <<TowedDate>>                                received no later than November 18, 2020, to the
                                                          following address:
          <<Barcode>>
          <<UniqueID>>
                                                               Barrios, et al. v. City of Chicago
                                                                c/o JND Legal Administration
          <<Namea>>                                                     P.O. Box 91209
          <<Name2>>                                               Seattle, Washington 98111
          <<Address1>>
          <<Address2>>
          <<City>>, <<ST>> <Zip>>                                 Toll Free: 1-888-383-0341
                                                                Email: info@impoundclass.com


                       DO NOT SUBMIT YOUR CLAIM FORM TO THE COURT
    Pursuant to Court Order, this is a Proof of Claim Form, which must be properly and timely filled out,
signed and returned in order for you to receive any payment as a result of the Settlement of Barrios, et al., v.
The City of Chicago. Pursuant to the Settlement, members of the Settlement Class are entitled to receive a
payment. The Settlement Class consists of:
    Named owners of 356 vehicles (estimated) that were impounded by the City of Chicago under
    Chicago Municipal Code § 7-24-225 for a State of Illinois drug related offense where the seizure
    did not result in forfeiture of the vehicle and the City of Chicago initiated contact with the lienholder
    of the vehicle and demanded that the lienholder take possession of the vehicle, during the period of
    March 28, 2013 through August 1, 2015, and as a result: (1) the vehicle owner was permanently
    deprived of his or her vehicle due to the lienholder taking possession of the vehicle; or (2) the
    vehicle owner was temporarily deprived of the use and possession of his or her vehicle.
     You can determine if you are one of the persons eligible under the above definition by seeing if your name
appears on the list of “owners” at www.impoundclass.com/Owners. The completed Claim Form and any
information submitted with it are confidential and will be used only for the purposes of administering the
Settlement. No other Class Member will see this information.

                                        CLAIMANT INFORMATION


 Class Member’s Name (if different from above)


 Street Address (if different from above)                                                       Floor/Suite


 City                                                                          State             Zip Code


 Telephone Number and/or E-Mail Address (if available)

     I hereby affirm and attest under penalty of perjury that I was the registered owner of the above-
referenced vehicle at the time that it was towed or impounded by the Chicago Police Department, and that
the tow or impound occurred between March 28, 2013 and August 1, 2015. I further affirm and attest under
penalty of perjury that I was unable to redeem my vehicle and that the VIN number, Inventory number, and
date towed listed at the top of this Proof of Claim form are accurate.
    As a member of the Settlement Class, I will be subject to and bound by the terms of the Release
contained in the Settlement Agreement and Final Judgment Order, which provides that:
    Upon entry of the Final Judgment and Order, each Released Party individually, completely,
    voluntarily, knowingly, unconditionally, and forever releases and discharges Settlement Class
    Members and Settlement Class Counsel from any and all claims, whether such claims are direct or
    derivative, arising under federal, state or other law, known or unknown, accrued or unaccrued
    related to the Settled Claims., defined above as those claims that arise out of, or in connection with
    the towing, ticketing, impoundment, temporary deprivation, or release of, or loss or damage to, the
    Releasing Party’s vehicle by the City from March 28, 2013 through August 2, 2015.
    I acknowledge reading the release above and certify under penalty of perjury that the information
provided above is true and correct and that the submission of false information may subject me to civil
and/or criminal penalties.

Signature:                                                                      Date:

               Questions? Call 1-888-383-0341 or visit www.impoundclass.com
        To view JND’s privacy policy, please visit https://www.jndla.com/privacy-policy.
         Case: 1:15-cv-02648 Document #: 184-2 Filed: 11/19/20 Page 57 of 64 PageID #:2128

                          FORMULARIO COMPROBANTE DE RECLAMACIÓN

                        Barrios, et al., v. The City of Chicago, caso n.º 15-cv-2648 (N.D. Ill.) (J. Gottschall)

Inventario n.º: <<InventoryNumber>>                                        Si es miembro del Grupo de la conciliación, conforme se
                                                                      define más adelante y deseara recibir algún dinero del fondo
VIN: <<VIN>>
                                                                      de conciliación, deberá devolver este formulario, el cual debe
Fecha de remolque: <<TowedDate>>                                      recibirse a más tardar el 18 de noviembre de 2020, a la
                                                                      dirección siguiente:
         <<Barcode>>
         <<UniqueID>>
                                                                                Barrios, et al. v. City of Chicago
                                                                                 c/o JND Legal Administration
         <<Namea>>                                                                       P.O. Box 91209
         <<Name2>>                                                                 Seattle, Washington 98111
         <<Address1>>
         <<Address2>>
         <<City>>, <<ST>> <Zip>>
                                                                              Llamada gratuita: 1-888-383-0341
                                                                         Correo electrónico: info@impoundclass.com


                               NO ENVÍE SU FORMULARIO DE RECLAMO AL TRIBUNAL.
     De conformidad con la orden judicial correspondiente, este es un Formulario de comprobante de reclamo, el cual debe
completar, firmar y devolver de forma adecuada y en el tiempo establecido para poder recibir cualquier pago emitido como
consecuencia de la Conciliación del caso Barrios, et al., v. The City of Chicago. De conformidad con la Conciliación, los
miembros del Grupo de la conciliación tienen derecho a recibir un pago. El Grupo de la conciliación está conformado por los
integrantes siguientes:
    propietarios específicos de los 356 vehículos (aproximadamente) que fueron objeto de retención por la Ciudad de
    Chicago en virtud del art. 7-24-225 del Código municipal de Chicago por un delito vinculado con drogas en el estado
    de Illinois, en cuyo caso la retención no dio lugar al decomiso del vehículo y la Ciudad de Chicago inició un contacto
    con el acreedor prendario del vehículo y exigió al acreedor prendario que tomara posesión del vehículo, durante el
    período comprendido entre el 28 de marzo de 2013 y el 1 de agosto de 2015 y, como consecuencia de ello: (1) se privó
    al propietario del vehículo de forma permanente de su vehículo debido a que el acreedor prendario tomó posesión del
    vehículo o (2) se privó al propietario del vehículo en forma temporal del uso y de la posesión del vehículo.
     Usted puede determinar si es una de las personas elegibles en virtud de la definición anterior al ver si su nombre aparece en la
lista de “propietarios” en www.impoundclass.com/Owners. El Formulario de reclamo completado y cualquier información que se
envíe con él son confidenciales y solo se utilizarán con el propósito de administrar la Conciliación. Ningún otro Miembro del grupo
verá esta información.

                                               INFORMACIÓN DEL RECLAMANTE


Nombre del Miembro del grupo (si fuese diferente al anterior)


Dirección física (si fuese diferente a la anterior)                                                                    piso/suite


Ciudad                                                                           Estado                                Código postal


Número de teléfono o correo electrónico (si tuviese)

     Por medio de este documento afirmo y declaro bajo pena de perjurio que era el propietario registrado del vehículo
mencionado con anterioridad al momento en que fue remolcado o incautado por el Departamento de Policía de Chicago y que
el remolque o la incautación ocurrieron entre el 28 de marzo de 2013 y el 1 de agosto de 2015. Asimismo, afirmo y declaro
bajo pena de perjurio que no pude recuperar mi vehículo y que el número de identificación de vehículo (vehicle identification
number, VIN), el número de Inventario y la fecha de remolque que se indican al principio de este formulario de Comprobante
de reclamo son precisos.
    Como miembro del Grupo de la conciliación, se me someterá y quedaré vinculado a las disposiciones de la Exoneración de
responsabilidades incluida en el Acuerdo de conciliación y la orden de sentencia definitiva, que dispone lo siguiente:
    Tras el registro de la Sentencia y la orden definitiva, cada Parte exonerada de forma individual, completa, voluntaria,
    consciente, incondicional y perpetua libera y exime para siempre a los Miembros del Grupo de la Conciliación y a los
    Abogados del Grupo de la Conciliación de todos los reclamos, independientemente de que dichos reclamos fuesen
    directos o derivados, que surjan en virtud de la legislación federal, estatal o de otro orden, ya fuesen conocidos o
    desconocidos, acumulados o no acumulados, en relación con los Reclamos conciliados. Estos últimos se definieron
    con anterioridad como aquellos reclamos que surgen o se relacionan con el remolque, la imposición de multas, el
    embargo, la privación temporal de uso o la liberación, la pérdida o los daños del vehículo de la Parte exoneradora por
    parte de la Ciudad durante el período comprendido entre el 28 de marzo de 2013 y el 2 de agosto de 2015.
    Reconozco haber leído la exoneración anterior y certifico bajo pena de perjurio que la información suministrada con
anterioridad es veraz y correcta y que la entrega de información falsa puede someterme a sanciones civiles o penales.

Firma:                                                                              Fecha:
                     ¿Tiene preguntas? Llame al 1-888-383-0341 o visite www.impoundclass.com
                 Para ver la política de privacidad de JND, visite https://www.jndla.com/privacy-policy.
Case: 1:15-cv-02648 Document #: 184-2 Filed: 11/19/20 Page 58 of 64 PageID #:2129
Case: 1:15-cv-02648 Document #: 184-2 Filed: 11/19/20 Page 59 of 64 PageID #:2130
1:15-cv-02648 Document #: 184-2 Filed: 11/19/20 Page 60 of 64 PageID
Case: 1:15-cv-02648 Document #: 184-2 Filed: 11/19/20 Page 61 of 64 PageID #:2132




                            KEOUGH EXHIBIT B –

                        Published Notices in 15-cv-2648
                                                                                                                                                Wednesday, September 2, 2020        Chicago Sun-Times   35

                     Case:       LEGAL NOTICE
                                1:15-cv-02648             Document #: 184-2 Filed: 11/19/20 Page 62 of 64 PageID #:2133

    SUMMARY NOTICE OF PROPOSED
                                                                                                              Storage - Legal                    Storage - Legal
                                                                                                          Extra Space Storage will hold a public auction to sell personal


      CLASS ACTION SETTLEMENT
                                                                                                          property belonging to those individuals listed below at the loca-
                                                                                                          tion indicated:

                                                                                                          #0719 3481 Mall Loop Dr, Joliet, IL 60431 (815)641-7469 on
                                                                                                          September 10, 2020 at 10:00am: Melissa Rehbock 313;


             Barrios, et al. v. The City of Chicago
                                                                                                          Paulene Reese 60.
                                                                                                          #1104 175 W 162nd St, South Holland, IL 60473 (708)921-
                                                                                                          8340 on September 10, 2020 at 10:30am: Naiquille Eady 19;

                     Case No. 15-cv-2648 (N.D. Ill.) (J. Gottschall)
                                                                                                          Dominique Adams 213; Tenika Sturkey 270; Ciara Skinner
                                                                                                          365; Dominique Cunningham 466; Tiffani Knight 484; William
                                                                                                          Tyler Jr 512; Delisa Collins 76.
                                                                                                          #1108 1812 N. Larkin Ave., Crest Hill, IL 60403 (815)725-
           You may be a member of the Settlement Class if you owned one of the 356
                                                                                                          0116 on September 10, 2020 at 11:00am: Oscar Miranda
                                                                                                          257; Cesar Valle 260; James Law 498; Kelly Schmidt 583.
vehicles that were impounded by the City of Chicago under Chicago Municipal Code                          #1811 16869 Kilbourne St, Country Club Hills, IL 60478
                                                                                                          (312)505-9095 on September 10, 2020 at 1:00pm: Corey C
§ 7-24-225 for a State of Illinois drug related offense where the seizure did not result                  Klip 337.

in forfeiture of the vehicle and the City of Chicago initiated contact with your finance
                                                                                                          #7082 3940 E 106th St, Chicago, IL 60617 (773)966-0784 on
                                                                                                          September 10, 2020 at 1:30pm: Beatrice Johnson 1132; Juan

company (lienholder) or lessor of the vehicle and demanded that the company take
                                                                                                          Laureano Medina 3144.
                                                                                                          #8731 3657 147th St, Midlothian, IL 60445 (708)446-9341 on

possession of the vehicle, during the period of March 28, 2013 through August 1, 2015,
                                                                                                          September 10, 2020 at 3:00pm: Armelda E Byrd 1080;
                                                                                                          Latonya Wright 3121; Christina Broughton 4001; Richard A
and as a result: (1) you were permanently deprived of your vehicle due to the lienholder
                                                                                                          Lopresti 4157.
                                                                                                          #8819 3914 W 111th St, Chicago, IL 60655 (708)300-9509
taking possession of your vehicle; or (2) you were temporarily deprived of the use and                    on September 10, 2020 at 4:00pm: Nisha Sanders 1073; Kim-
                                                                                                          berly Kilpatrick 2034; Arianna Cunningham 2079.
possession of your vehicle. As a member of the settlement class, you may be entitled to a                 #8969 515 W Lincoln Hwy, Chicago Heights, IL 60411

payment up to the fair market value of your vehicle at the time it was seized, provided you
                                                                                                          (708)733-5070 on September 10, 2020 at 5:00pm: Joseph
                                                                                                          Brown 3163; Eric MCgrew (Eric McGrew) 4027; Theresa Book-

file a timely claim in accordance with this notice.
                                                                                                          er 5015; Atlas Brown 7043; Maya Romine 7057; William Hunt
                                                                                                          8044; Buhika Kayengo 8075.

       You can determine if you are one of the persons eligible under the
                                                                                                          The auction will be listed and advertised on w w w .
                                                                                                          storagetreasures.com. Purchases must be made with cash on-
above definition by seeing if your name appears on the list of “owners” at                                ly and paid at the above referenced facility in order to com-
                                                                                                          plete the transaction.? Extra Space Storage may refuse any
www.impoundclass.com/Owners.                                                                              bid and may rescind any purchase up until the winning bidder
                                                                                                          takes possession of the personal property.

PLEASE READ THIS NOTICE. IT DESCRIBES YOUR RIGHTS WITH RESPECT
                                                                                                          8/26, 9/2/2020          #1112684




                                                                                                                                                                              YOUR CAR
               TO THE SETTLEMENT OF A LAWSUIT.
         If you are a class member, you can: (1) participate in the settlement;

                                                                                                                                                                              DESERVES
(2) exclude yourself from the settlement; (3) object to the settlement; or (4) enter an
                                                                                                          Extra Space Storage will hold a public auction to sell personal
                                                                                                          property belonging to those individuals listed below at the loca-

appearance in the lawsuit, either by yourself or through a lawyer. To exercise any of
                                                                                                          tion indicated:




                                                                                                                                                                              A GREAT
these options, you must take certain actions immediately.
                                                                                                          #1809 7125 W Gunnison St. Harwood Heights, IL 60706
                                                                                                          (773)318-3512 on September 17, 2020 at 10:00am: Christina
                                                                                                          Fejedelem 1233; Alize Aviles 1678.
          To participate in the settlement, you must submit a claim form, which you can


                                                                                                                                                                              NEW HOME.
                                                                                                          #8381 4995 N. Elston Ave, Chicago, IL 60630 (773)481-2630

obtain by requesting one from JND Legal Administration. You must completely fill out
                                                                                                          on September 17, 2020 at 10:30am: Michael A Herrera 2175;
                                                                                                          Bran Reyes Baltazar 2198.

the claim form, which is subject to verification, and affirm under penalty of perjury
                                                                                                          #8521 6500 W Dakin St. Chicago, IL 60634 (708)215-0279
                                                                                                          on September 17, 2020 at 11:00am: Martha Hoyos B2145;

that you are a class member who is entitled to take part in the settlement. In some
                                                                                                          Jan Ulery A2190.
                                                                                                          #8710 1944 N Narragansett Ave. Chicago, IL 60639
instances, you may be required to supply supporting documentation. Claim forms must
                                                                                                          (312)720-3702 on September 17, 2020 at 12:00pm: Sean Da-
                                                                                                          vis 1281; Lisa Jackson 2220.
be mailed to the address listed on the form and received by the Claims Administrator                      #8829 1400 N Cicero Ave Chicago, IL 60651 (773)832-7809

no later than November 18, 2020.A claim that is not received by November 18, 2020 will
                                                                                                          on September 17, 2020 at 12:30pm: Voella Campbell 1002;
                                                                                                          Jose M. Carrasquillo 1169; Algea Purches 1194; Evelynn              SAVE 20% ON
not be considered. Each class member may submit only one claim form.
                                                                                                          Diming 1215; Linda Ann Johnson 1334; Victoria L House
                                                                                                          1425; Johnica N. Jones 2082; Jimmydale Cole 5011.
                                                                                                          #1873 160 W Industrial Dr Elmhurst, IL 60126 (331)303-
                                                                                                                                                                              YOUR
          If you want to be excluded from the settlement, object to the settlement or
                                                                                                          8282 on September 17, 2020 at 1:00pm: Sharon Venzor
                                                                                                          1256.                                                               CAR SALES ADS
enter an appearance in the lawsuit, you can obtain the instructions for doing so from the
                                                                                                          #0685 2100 W Fullerton Ave Chicago, IL 60647 (773)326-

Settlement Claims Administrator, and must comply with the instructions on or before
                                                                                                          7349 on September 17, 2020 at 2:00pm: Fadila Njoya 352;
                                                                                                          Jacob Futran 511.                                                   WHEN
                                                                                                          #0728 4400 W Addison St Chicago, IL 60641 (773)326-9090
November 18, 2020. You must request exclusion from the class, file your objection to                      on September 17, 2020 at 2:30pm: Jose A Chavarin 435;
                                                                                                                                                                              YOU LIST YOUR
the settlement or have your attorney file an appearance in the case no later than
                                                                                                          Omar Valenzuela 453; Patricia S Renteria 475; Gerald Beno II
                                                                                                          701; Damaris Osuna 721; Javier Cambray 742; James E Kline

November 18, 2020. All documents are considered filed when they are received by
                                                                                                          774; Cynthia Helene Harkala 913; Kevin Joseph Bourke 971.
                                                                                                          #1229 4455 W Montrose Ave Chicago, IL 60641 (773)256-
                                                                                                                                                                              VEHICLE TODAY.
the Claims Administrator or the Clerk of the Court. Requests for exclusion that are
                                                                                                          7032 on September 17, 2020 at 3:00pm: Carlos Monzon
                                                                                                          4056.
received after November 18, 2020 will not be considered.
                                                                                                          #7011 1840 N Clybourn Ave Chicago, IL 60614 (773)832-
                                                                                                          7779 on September 17, 2020 at 4:00pm: Robert P Crisp
                                                                                                          3211; Patagonia Brooks Scott 3334; Erica Hughes 3700A;              Learn more and
         If you do nothing, you cannot participate in the settlement or sue Defendant                     Charles Whittaker 4243; Charles Whittaker 4454.

on your own.
                                                                                                          #7012 1030 W North Ave Chicago, IL 60642 (773)453-6555
                                                                                                          on September 17, 2020 at 4:30pm: Robert Woolridge 0209;
                                                                                                                                                                              book your spot by
                                                                                                          B Gary Corbin 1164; B Gary Corbin 1214; Lashondrea Arnold
         A hearing on the fairness of the settlement is set for December 18, 2020, at
                                                                                                          4171; Cary Northup 4206.                                            contacting
9:30 a.m. You may attend the hearing by telephone, but are not required to do so to                       The auction will be listed and advertised on www.
                                                                                                          storagetreasures.com. Purchases must be made with cash on-          callcenter@
participate in the settlement.                                                                            ly and paid at the above referenced facility in order to com-
                                                                                                          plete the transaction. Extra Space Storage may refuse any
                                                                                                                                                                              suntimes.com
           You can obtain a more complete description of the settlement by reviewing the
                                                                                                          bid and may rescind any purchase up until the winning bidder
                                                                                                          takes possession of the personal property.
file for this case at the Office of the Clerk of the Court, Dirksen Federal Courthouse, 219
                                                                                                          9/2, 9/9/2020       #1112986                                        or 312-321-2345.
South Dearborn Street, 20th Floor, Chicago, Illinois or by contacting class counsel. Further
information is also located at the following website: www.impoundclass.com. DO NOT
CONTACT THE JUDGE OR HER STAFF.

                                                                                                                        please recycle
                           www.ImpoundClass.com                                    adno=STM000111262701
                                                                                                                          this paper
                                        Case: 1:15-cv-02648 Document #: 184-2 Filed: 11/19/20 Page 63 of 64 PageID #:2134
12     Chicago Tribune | Chicago Sports | Section 2 | Wednesday, September 2, 2020


Russo, Patricia A.                                        Veneris, Una
Patricia A. Russo, nee Klein, age 85, beloved wife        Una Veneris, nee Stockman, age 97, passed away                                           LEGAL NOTICE
of the late Raymond, Sr.; loving mother of Patricia       peacefully at home September 1, 2020 surrounded
(Keith) Kolar, Cynthia (David) Quinn and the late         by her daughters. Beloved wife for 37 years to
Raymond, Jr., cherished grandmother of Jeff (Megan
Taylor Noe ) Kolar and Jon and Matthew Quinn;
                                                          the late Nick Veneris (1984). Loving mother of
                                                          Diane Wiegman, Barbara (John) Stewart, Susan
                                                                                                                        SUMMARY NOTICE OF PROPOSED
dear sister of Paul (Sharon) Klein and the late Joyce
Martens; also nieces and nephews. In lieu ﬂowers
                                                          (John) Woodyatt and the late John (Dee) Veneris.
                                                          Cherished grandmother of Eric (Amy), Andrew                     CLASS ACTION SETTLEMENT
donation to the Alzheimer’s Association appreci-          (Rebecca) and Matthew (Rachel) Wiegman; David
ated. Int. Private. Arrangements by Modell Funeral
Home, Darien.
                                                          (Karen) Stewart and Joy (Eric Anderson); Andrea
                                                          (John Paul) Uranowski, John Woodyatt and Bethany                     Barrios, et al. v. The City of Chicago
                                                          (Mike) Dombrow; Nicholas (Dr. Jennifer) and Anthony                          Case No. 15-cv-2648 (N.D. Ill.) (J. Gottschall)
                                                          (Amanda) Veneris. Dearest great-grandmother of
                                                          nine and great-great-grandmother of three. Dear
                                                                                                                            You may be a member of the Settlement Class if you owned one of the 356
                                                          sister of the late Dorothy Stockman and Gordon
 Sign Guestbook at chicagotribune.com/obituaries                                                                  vehicles that were impounded by the City of Chicago under Chicago Municipal Code
                                                          (late Carolyn) Stockman. Graduate of Chicago
                                                          Teachers College. Una worked many years at Oak          § 7-24-225 for a State of Illinois drug related oﬀense where the seizure did not result
Tobin S.J., Rev.Thomas H                                  Lawn Public Library and was an avid reader. She         in forfeiture of the vehicle and the City of Chicago initiated contact with your ﬁnance
 Fr. Thomas H. Tobin, S.J., 74, of Chicago, IL, passed    also volunteered at Christ Hospital. Long-time
                         away on Sunday, August 30th      member of Elim Baptist Church and member of             company (lienholder) or lessor of the vehicle and demanded that the company take
                         after a brief illness. Tom was   Calvary Church of Orland Park, IL. Visitation Friday,   possession of the vehicle, during the period of March 28, 2013 through August 1, 2015,
                         born on November 8, 1945 in      September 4, 2020 at Colonial Chapel, 15525 S. 73rd     and as a result: (1) you were permanently deprived of your vehicle due to the lienholder
                         Evanston, Illinois. Before en-   Ave. (155th/Wheeler Dr. & Harlem) Orland Park, IL
                         tering the Jesuits, he gradu-    from 9:30 a.m. - 11:00 a.m. with a Funeral Service      taking possession of your vehicle; or (2) you were temporarily deprived of the use and
                         ated from Quigley Seminary       to follow at 11:00 a.m. To uphold safety guidelines,    possession of your vehicle. As a member of the settlement class, you may be entitled to
                         South in Chicago and studied     all guests are asked to wear a mask and respect         a payment up to the fair market value of your vehicle at the time it was seized, provided
                         for two years at Niles College   social distancing requirements. Interment Oak Hill
                         Seminary. Tom entered the        Cemetery, Chicago, IL. In lieu of ﬂowers, memorials     you ﬁle a timely claim in accordance with this notice.
                         Society of Jesus on August       to Calvary Church of Orland Park, 16100 104th Ave.,
12, 1964 at Milford, Ohio, was ordained a priest on       Orland Park, IL 60467 are appreciated. Express your            You can determine if you are one of the persons eligible under the
June 7, 1973, and professed ﬁnal vows on November         thoughts and condolences at colonialchapel.com          above deﬁnition by seeing if your name appears on the list of “owners” at
1, 1992. Tom earned a BLitt in classical languages        708-532-5400                                            www.impoundclass.com/Owners.
and English literature from Xavier University (1967);
an MA in theology from Loyola University Chicago                                                                      PLEASE READ THIS NOTICE. IT DESCRIBES YOUR RIGHTS WITH
(1973); and a PhD in New Testament and Christian
Origins from Harvard University (1980). After earn-                                                                          RESPECT TO THE SETTLEMENT OF A LAWSUIT.
                                                           Sign Guestbook at chicagotribune.com/obituaries
ing his PhD, Tom spent forty years teaching theology
(including New Testament and Early Christianity)                                                                            If you are a class member, you can: (1) participate in the settlement;
at Loyola University Chicago. In Spring 2020, Tom                                                                 (2) exclude yourself from the settlement; (3) object to the settlement; or (4) enter an
retired from Loyola University to devote more of                                                                  appearance in the lawsuit, either by yourself or through a lawyer. To exercise any
his time to research and writing. The visitation
will take place at Madonna della Strada Chapel at                                                                 of these options, you must take certain actions immediately.
Loyola University Chicago on September 3 from 3
– 4 pm and, besides masks and social-distancing,                                                                            To participate in the settlement, you must submit a claim form, which you
pre-registration is required. (https://signup.com/                                                                can obtain by requesting one from JND Legal Administration. You must completely
client/invitation2/secure/1107019586618230031/                                                                    ﬁll out the claim form, which is subject to veriﬁcation, and aﬃrm under penalty of
false#/invitation). Due to Covid-19 restrictions, the
                                                                                                                  perjury that you are a class member who is entitled to take part in the settlement. In
Mass of Christian Burial will not be open to the pub-
                                                                                                                  some instances, you may be required to supply supporting documentation. Claim
lic but will be livestreamed on September 3 at 5 pm
at https://youtu.be/9rLDdSuPOOE.                                Every life story                                  forms must be mailed to the address listed on the form and received by the Claims
                                                               deserves to be told.                               Administrator no later than November 18, 2020. A claim that is not received by
                                                                                                                  November 18, 2020 will not be considered. Each class member may submit only one
                                                                Share your loved one’s story at
                                                                                                                  claim form.
                                                                placeanad.chicagotribune.com
                                                                                                                           If you want to be excluded from the settlement, object to the settlement
                                                                                                                  or enter an appearance in the lawsuit, you can obtain the instructions for doing so
                                                                        Brought to you by Legacy.com®             from the Settlement Claims Administrator, and must comply with the instructions
 Sign Guestbook at chicagotribune.com/obituaries                                                                  on or before November 18, 2020. You must request exclusion from the class, ﬁle your
                                                                                                                  objection to the settlement or have your attorney ﬁle an appearance in the case
                                                                                                                  no later than November 18, 2020. All documents are considered ﬁled when they

     Send Sympathy                                                                                                are received by the Claims Administrator or the Clerk of the Court. Requests for
                                                                                                                  exclusion that are received after November 18, 2020 will not be considered.
                                                                                                                           If you do nothing, you cannot participate in the settlement or sue Defendant
                                        Phillips                                                                  on your own.
                                        Flowers                                                                            A hearing on the fairness of the settlement is set for December 18, 2020, at
                                          .com                                                                    9:30 a.m. You may attend the hearing by telephone, but are not required to do so to
                                                                                                                  participate in the settlement.
            Call 1.800.356.7257                                                                                             You can obtain a more complete description of the settlement by reviewing the
     Chicagowide & Nationwide Delivery                                                                            ﬁle for this case at the Oﬃce of the Clerk of the Court, Dirksen Federal Courthouse,
                                                                                                                  219 South Dearborn Street, 20th Floor, Chicago, Illinois or by contacting class counsel.
                                                                                                                  Further information is also located at the following website: www.impoundclass.com.
                                                                                                                  DO NOT CONTACT THE JUDGE OR HER STAFF.


                                                                                                                                            www.ImpoundClass.com




                                                                                                                         YOUR
                                                                                                                         PERFECT
         Every life story                                                                                                JOB
        deserves to be told.                                                                                             IS WAITING
               Share your loved one's story at                                                                           Stop wasting time searching for jobs. Find the right
                                                                                                                         jobs with tribune publishing recruitment services.
               placeanad.chicagotribune.com
                                                                                                                         We work hard to make your job search easy. With
                                                                                                                         our expansive network of distinguished employers
                                                                                                                         from coast to coast and advanced job matching
                                                                                                                         technology, you’ll ﬁnd opportunities that match
                                                                                                                         your skills, your personality and your life.

                                                                                                                         Search jobs. Post your resume.
                                                                                                                         Stand out from the crowd.
                                    Brought to you by Legacy.com®

                                                                                                                         chicagotribune.com/jobs
9/9/2020    Case: 1:15-cv-02648 Document   #: SmartEdition
                                    ImpreMedia 184-2 Filed:      11/19/20
                                                           - La Raza Chicago -Page    64 -of
                                                                              6 sep. 2020    64#9PageID #:2135
                                                                                           Page




impremedia.newspaperdirect.com/epaper/viewer.aspx?noredirect=true                                                1/1
